Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT
 
among
 
ALPINE 4 TECHNOLOGIES LTD.
 
and
 
James Saulsberry
 
and
 
H.M. Nipp Sr.
 
Shareholders of
 
PARAGON FABRICATORS, INC. AND PARAGON FIELD SERVICES, INC.
 


 
Dated as of October 19, 2015
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
 
   
Article I DEFINITIONS
1    
Article II SALE AND PURCHASE OF SHARES
7
2.1
Sale and Purchase of Shares
7
2.2
Purchase Price
7
2.3
Closing
8
2.4
Non-Compete
8
2.5
Tax Withholding
8
    Article III REPRESENTATIONS AND WARRANTIES OF THE SELLERS 9
3.1
Authority
9
3.2
Share Ownership
9
3.3
No Conflicts
9
3.4
Litigation
9
3.5
Brokers’ Fees
9
3.6
Securities Law
9
   
Article IV REPRESENTATIONS AND WARRANTIES OF THE COMPANIES
10
4.1
Organization, Qualification and Corporate Power
10
4.2
Capitalization
11
4.3
Authority
11
4.4
No Conflicts
11
4.5
Financial Statements
12
4.6
Absence of Certain Changes
12
4.7
No Undisclosed Liabilities
14
4.8
Title to and Sufficiency of Assets
14
4.9
Accounts Receivable; Accounts Payable
14
4.1
Relationship with Business Partners, Vendors, Suppliers
15
4.11
Real Property
15
4.12
Contracts
15
4.13
Intellectual Property
16
4.14
Tax
17
4.15
Legal Compliance
19
4.16
Litigation
19
4.17
Service Warranties
19
4.18
Environmental
19
4.19
Employees
20
4.2
Employee Benefits
20
4.21
Customers and Suppliers
21
4.22
Transactions with Related Persons
21
4.23
Indebtedness and Guaranties
21
4.24
Capital Expenditures
21
4.25
Insurance
21
4.26
No Acceleration of Rights and Benefits
22
4.27
No Brokers’ Fees
22
4.28
Disclosure
22

 
 
 

--------------------------------------------------------------------------------

 
 
Article V REPRESENTATIONS AND WARRANTIES REGARDING THE BUYER
22
5.1
Organization and Authority
22
5.2
No Conflicts
22
5.3
Alpine 4 Stock
23
5.4
No Undisclosed Liabilities
23
5.5
Legal Compliance
23
5.6
Litigation
23
5.7
Absence of Certain Changes
23
5.8
No Brokers’ or Finders’ Fees
23
5.9
Investment Intent
24
     
Article VI CLOSING CONDITIONS
24
6.1
Conditions to the Buyer’s Obligations
24
6.2
Conditions to the Sellers’ Obligations
25
     
Article VII POST-CLOSING COVENANTS
26
7.1
Litigation Support
26
7.2
Transition
26
7.3
Confidentiality
26
7.4
Consulting Agreement
26
7.5
Compliance with Laws
27
7.6
Securities Consideration..
27
     
Article VIII INDEMNIFICATION
27
8.1
Indemnification by the Sellers
27
8.2
Indemnification by the Buyer
27
8.3
Survival and Time Limitations
27
8.4
Limitations on Indemnification by the Sellers
27
8.5
Claims Against the Companies
28
8.6
Third-Party Claims
28
8.7
Other Indemnification Matters
29
8.8
Exclusive Remedy
29
     
Article IX TAX MATTERS
29
9.1
Tax Indemnification
29
9.2
Tax Periods Ending on or Before the Closing Date
30
9.3
Tax Periods Beginning Before and Ending After the Closing Date
30
9.4
Cooperation on Tax Matters
30
9.5
Certain Transfer Taxes
30

 
 
 

--------------------------------------------------------------------------------

 
 
Article X MISCELLANEOUS
30
10.1
No Third-Party Beneficiaries
30
10.2
Entire Agreement
30
10.3
Successors and Assigns
31
10.4
Counterparts
31
10.5
Notices
31
10.6
Jurisdiction; Service of Process
32
10.7
Venue
32
.
32
 
10.8
Governing Law
32
10.9
Amendments and Waivers
32
10.1
Severability
32
10.11
Expenses
32
10.12
Construction
33
10.13
Specific Performance
33
10.14
Further Assurances
33
10.15
Public Announcement
33

 
APPENDIX
A
Form of Legal Opinion
   
EXHIBITS
A
Consulting Agreements
B
Secured Promissory Note
C
Security Agreement
D
Certificate of Designation for Series B Preferred Stock
   
SCHEDULES
4.1
Organization
4.5
Financial Statements
4.9
Tangible Personal Property
4.10(a)
Accounts Receivable
4.10(b)
Accounts Payable
4.12
Real Property
4.13
Material Contracts
4.14
Intellectual Property
4.15
Tax Returns, Audits and Elections
4.16
Permits
4.17
Litigation and Orders
4.18
Product and Service Warranties
4.20
Employees
4.21
Employee Benefit Plans
4.22
Major Customers
4.23
Related Persons Transactions
4.24
Indebtedness and Guaranties
4.25
Capital Expenditures
4.26
Insurance
8.1
Indemnification

 
 
 

--------------------------------------------------------------------------------

 
 
STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (this “Agreement”) is entered into as of October
19, 2015, by and among Alpine 4 Technologies, Ltd., a Delaware corporation (the
“Buyer”), Paragon Fabricators, Inc. and Paragon Field Services, Inc., each a
Texas corporation (collectively, the “Companies”), James Saulsberry and H.M.
Nipp Sr. (each a “Seller,” and collectively, the “Sellers”),.  The Buyer, the
Sellers, and the Companies may each be referred to herein as a “Party” and
collectively as the “Parties.”
 
STATEMENT OF PURPOSE
 
The Sellers own a majority of all of the outstanding capital stock of the
Companies, which operates under the business names of Paragon Fabricators, Inc.
and Paragon Field Services, Inc., and which are engaged in the business of the
fabricating steel vessels and providing onsite service of such.  (such business
operations as conducted on the Closing Date, consistent with past practice, are
hereinafter referred to as the “Business”).  Pursuant to this Agreement, the
Buyer hereby agrees to purchase from the Sellers, and the Sellers hereby agrees
to sell to the Buyer, all of the outstanding capital stock of the Companies for
the consideration and on the terms and subject to the conditions set forth in
this Agreement.
 
ARTICLE I
 
DEFINITIONS
 
“Accounts Payable” means all trade and other accounts payable, including accrued
expenses, owed by the Companies.
 
“Accounts Receivable” means all trade and other accounts receivable and other
Indebtedness owing to the Companies.
 
 
1

--------------------------------------------------------------------------------

 
 
“Active Employees” means all employees employed by the Companies, including
employees on temporary leave of absence, including family medical leave,
military leave, temporary disability or sick leave, but excluding employees on
long-term disability leave.
 
“Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, the specified Person.  The term “control” means (a) the possession,
directly or indirectly, of the power to vote 50% or more of the securities or
other equity interests of a Person having ordinary voting power, (b) the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of a Person, by contract or otherwise, or
(c) being a director, officer, executor, trustee or fiduciary (or their
equivalents) of a Person or a Person that controls such Person.  With respect to
a Person who is an individual, “control” by the spouse of such Person, or by any
ancestor or descendant of such Person or such Person’s spouse who resides in the
same house as such Person, shall be deemed control by such Person.
 
“Affiliated Group” means an affiliated group as defined in Code Section 1504 (or
any analogous combined, consolidated or unitary group defined under state, local
or foreign income Tax law).
 
“Alpine 4 Stock” means the shares of common stock, par value $0.0001 per share,
of Buyer.
 
“Assets” means the following assets of the Companies:  See Exhibit F
 
 “Balance Sheet” means the balance sheets of the Companies as of JULY 31, 2015,
of which are attached to Schedule 4.5.
 
 
2

--------------------------------------------------------------------------------

 
 
“Business Day” means any day that is not a Saturday, Sunday or a Federal public
holiday.
 
“Buyer Material Adverse Effect” means any result, occurrence, fact, change,
event or effect that would be or could reasonably be expected to be, either
individually or in the aggregate (taking into account all other results,
occurrences, facts, changes, events or effects), materially adverse to the
business of the Buyer, capitalization, financial condition, operating results,
or operations of the Buyer, taken as a whole, or to the ability to timely
consummate the Transactions.
 
“Closing Date Debt” means all Indebtedness, if any, of the Companies outstanding
immediately prior to the Closing.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Company” means the Companies and, to the extent relevant to the Liabilities of
the Companies, any predecessor of the Companies.
 
“Company Benefit Plan” means each Employee Benefit Plan (as defined below) that
is sponsored, maintained or contributed to by the Companies or any of its ERISA
Affiliates, or with respect to which the Companies or any of its ERISA
Affiliates has any direct or indirect obligation to make contributions or with
respect to which the Companies or any of its ERISA Affiliates has or could incur
any liability.
 
 “Confidential Information” means information concerning the Business or the
affairs of the Companies, including information relating to customers, clients,
suppliers, distributors, investors, lenders, consultants, independent
contractors or employees, customer and supplier lists, price lists and pricing
policies, cost information, financial statements and information, budgets and
projections, business plans, production costs, market research, marketing plans
and proposals, sales and distribution strategies, processes and business
methods, technical information, pending projects and proposals, new business
plans and initiatives, research and development projects, inventions,
discoveries, ideas, technologies, trade secrets, know-how, formulae, technical
data, designs, patterns, marks, names, improvements, industrial designs, mask
works, compositions, works of authorship and other Intellectual Property,
devices, samples, plans, drawings and specifications, photographs and digital
images, computer software and programming, all other confidential information
and materials relating to the Business or affairs of the Companies, and all
notes, analyses, compilations, studies, summaries, reports, manuals, documents
and other materials prepared by or for the Companies containing or based in
whole or in part on any of the foregoing, whether in verbal, written, graphic,
electronic or any other form and whether or not conceived, developed or prepared
in whole or in part by the Companies.
 
“Consent” means any consent, approval, authorization, permission or waiver.
 
“Contract” means any contract, obligation, understanding, commitment, lease,
license, purchase order, work order, bid or other agreement, whether written or
oral and whether express or implied, together with all amendments and other
modifications thereto.
 
“Contract Loss” means a Loss resulting from the cost of performance of a
Contract exceeding the revenue derived from such Contract.
 
“Customer” means any Person who is or was a customer or client of the Companies
on the date of this Agreement or during the 12 month period prior to such date.
 
“Employee Benefit Plan” means, whether written or unwritten, any (a) qualified
or nonqualified Employee Pension Benefit Plan or deferred compensation or
retirement plan or arrangement, (b) Employee Welfare Benefit Plan,
(c) equity-based plan or arrangement (including any stock option, stock
purchase, stock ownership, stock appreciation or restricted stock plan) or
material fringe benefit or other incentive plan or arrangement, or
(d) employment, consulting, bonus, incentive, vacation, sick leave, severance,
termination, retention, change of control, profit-sharing, disability, medical,
life insurance, scholarship or tuition reimbursement, fringe benefit or other
similar plan, program, agreement, payroll practice or commitment.
 
 
3

--------------------------------------------------------------------------------

 
 
“Employee Pension Benefit Plan” has the meaning set forth in ERISA Section 3(2),
whether or not such plan is subject to ERISA.
 
“Employee Welfare Benefit Plan” has the meaning set forth in ERISA Section 3(1),
whether or not such plan is subject to ERISA.
 
“Encumbrance” means any lien, mortgage, pledge, encumbrance, charge, security
interest, adverse or other claim, community property interest, condition,
equitable interest, option, warrant, right of first refusal, easement, profit,
license, servitude, right of way, covenant, zoning or other restriction of any
kind or nature.
 
“Environmental Law” means any Law relating to the environment, health or safety,
including any Law relating to the presence, use, production, generation,
handling, management, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control or cleanup of any material, substance or waste limited or
regulated by any Governmental Body.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means, with respect to any entity, trade or business, any
other entity, trade or business that is a member of a group described in Code
Section 414(b), (c), (m) or (o) or ERISA Section 4001(b)(l) that includes the
first entity, trade or business, or that is a member of the same “controlled
group” as the first entity, trade or business pursuant to ERISA Section
4001(a)(14), without regard to whether or not each such entity, trade or
business is subject to the Code or ERISA.
 
“Excluded Liabilities” shall mean the following liabilities for which the
Companies is not and shall not be liable, and for which Buyer shall not be
liable following the Closing or which shall be paid by the Companies or the
Sellers prior to closing: [LIST]
 
“GAAP” means generally accepted accounting principles in the United States as
set forth in pronouncements of the Financial Accounting Standards Board (and its
predecessors) and the American Institute of Certified Public Accountants and,
unless otherwise specified, as in effect on the date hereof or, with respect to
any financial statements prepared prior to the date hereof, the date such
financial statements were prepared.
 
“Governmental Body” means any federal, state, local, foreign or other government
or quasi-governmental authority or any department, agency, subdivision, court or
other tribunal of any of the foregoing.
 
“Hazardous Substance” means any existing, stored or transported material,
substance or waste that is limited or regulated by any Governmental Body or,
even if not so limited or regulated, could pose a hazard to the health or safety
of the occupants of the Real Property or adjacent properties or any property or
facility formerly owned, leased or used by the Companies.  The term includes
asbestos, polychlorinated biphenyls, petroleum products and all materials,
substances and wastes regulated under any Environmental Law.
 
 
4

--------------------------------------------------------------------------------

 
 
“Indebtedness” means as to any Person at any time: (a) obligations of such
Person for borrowed money; (b) obligations of such Person evidenced by bonds,
notes, debentures or other similar instruments; (c) obligations of such Person
to pay the deferred purchase price of property or services (including
obligations under noncompete, consulting or similar arrangements), except trade
accounts payable of such Person arising in the Ordinary Course of Business that
are not past due by more than 90 days or that are being contested in good faith
by appropriate proceedings diligently pursued and for which adequate reserves
have been established on the financial statements of such Person; (d) any
indebtedness arising under capitalized leases, conditional sales Contracts or
other similar title retention instruments; (e) indebtedness or other obligations
of others directly or indirectly guaranteed by such Person; (f) obligations
secured by an Encumbrance existing on any property or asset owned by such
Person; (g) reimbursement obligations of such Person relating to letters of
credit, bankers’ acceptances, surety or other bonds or similar instruments;
(h) Liabilities of such Person relating to unfunded, vested benefits under any
Employee Benefit Plan (excluding obligations to deliver stock pursuant to stock
options or stock ownership plans); (i) net payment obligations incurred by such
Person pursuant to any hedging agreement; (j) all liabilities under any interest
rate protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement or other similar agreement designed to
protect such Person against fluctuations in interest rates; and (k) all
interest, fees and other expenses owed with respect to indebtedness described in
the foregoing clauses (a) through (j).
 
“Intellectual Property” means, with respect to the Companies’ Business, all
(a) inventions (whether patentable or unpatentable and whether or not reduced to
practice), improvements thereto, and patents, patent applications, and patent
disclosures, together with re-issuances, continuations, continuations-in-part,
revisions, extensions and reexaminations thereof; (b) trademarks, service marks,
trade dress, logos, trade names, and corporate names, together with
translations, adaptations, derivations and combinations thereof and including
goodwill associated therewith, and applications, registrations, and renewals in
connection therewith; (c) copyrightable works, copyrights, and applications,
registrations and renewals in connection therewith; (d) mask works and
applications, registrations and renewals in connection therewith; (e) trade
secrets and Confidential Information; (f) computer software, in object and
source code format (including data and related documentation); (g) plans,
drawings, architectural plans and specifications; (h) websites; (i) other
proprietary rights; and (j) copies and tangible embodiments and expressions (in
whatever form or medium) of any of the foregoing, including all improvements and
modifications thereto and derivative works thereof.
 
“IRS” means the U.S. Internal Revenue Service.
 
“Knowledge” of any Person means (a) the actual knowledge of such Person or
(b) the knowledge that a reasonable Person should have after reasonable inquiry
of employees, directors and officers of such Person (in the case of a legal
entity).  Notwithstanding the foregoing, references to the “Sellers’ Knowledge”
mean the actual knowledge of the Sellers and references to the “Company’s
Knowledge” mean the actual knowledge of Sellers and the knowledge that he should
have after reasonable inquiry of the employees, directors and officers of the
Companies or in the reasonable exercise of his professional duties.
 
“Law” means any federal, state, local, foreign or other law, statute, ordinance,
regulation, rule, regulatory or administrative guidance, Order, constitution,
treaty, principle of common law or other restriction of any Governmental Body.
 
“Liability” means any liability, obligation or commitment of any kind or nature,
whether known or unknown, asserted or unasserted, absolute or contingent,
accrued or unaccrued, liquidated or unliquidated, or due or to become due.
 
 
5

--------------------------------------------------------------------------------

 
 
“Loss” means any loss, claim, demand, Order, damage (excluding, with respect to
indemnification claims between Sellers and Buyer (and not with respect to
indemnification claims involving third parties), consequential damages),
penalty, fine, cost, settlement payment, Liability, Tax, Encumbrance, expense,
fee, court costs or reasonable attorneys’ fees and expenses.
 
“Material Adverse Effect” means any result, occurrence, fact, change, event or
effect that would be or could reasonably be expected to be, either individually
or in the aggregate (taking into account all other results, occurrences, facts,
changes, events or effects), materially adverse to the Business, assets,
Liabilities, capitalization, financial condition, operating results, or
operations of the Companies, taken as a whole, or to the ability of the
Companies and the Sellers to timely consummate the Transactions, except to the
extent resulting from (a) changes in general local, domestic, foreign, or
international economic conditions, (b) changes affecting generally the
industries or markets in which the Companies operates, (c) acts of war, sabotage
or terrorism, military actions or the escalation thereof, (d) any changes in
applicable laws or accounting rules or principles, including changes in GAAP,
(e) changes due to compliance by Sellers or the Companies with the terms of, or
the taking of any action contemplated or permitted by, this Agreement, or (f)
the announcement of the Transactions.
 
 “Order” means any order, award, decision, injunction, judgment, ruling, decree,
charge, writ, subpoena or verdict entered, issued, made or rendered by any
Governmental Body or arbitrator.
 
“Organizational Documents” means (a) the certificate or articles of
incorporation and bylaws, (b) any documents comparable to those described in
clause (a) as may be applicable pursuant to any Law and (c) any amendment or
modification to any of the foregoing.
 
“Ordinary Course of Business” means the ordinary course of the conduct of the
Business by the Companies, consistent with past operating practices.
 
“Party” means the Buyer, the Companies and the Sellers.
 
“Permit” means any permit, license or Consent issued by any Governmental Body or
pursuant to any Law.
 
“Permitted Encumbrance” means (a) any mechanic’s, materialmen’s or similar
statutory lien incurred in the Ordinary Course of Business for monies not yet
due, (b) any lien for Taxes not yet due, and (c) any purchase money lien or lien
securing rental payments under capital lease arrangements to the extent related
to the assets purchased or leased.
 
“Person” means any individual, corporation, limited liability company,
partnership, company, sole proprietorship, joint venture, trust, estate,
association, organization, labor union, Governmental Body or other entity.
 
“Proceeding” means any proceeding, charge, complaint, claim, demand, notice,
action, suit, litigation, hearing, audit, investigation, arbitration or
mediation (in each case, whether civil, criminal, administrative, investigative
or informal) commenced, conducted, heard or pending by or before any
Governmental Body, arbitrator or mediator.
 
 “Related Person” means (a) with respect to a specified individual, any member
of such individual’s Family and any Affiliate of any member of such individual’s
Family, and (b) with respect to a specified Person other than an individual, any
Affiliate of such Person and any member of the Family of any such Affiliates
that are individuals.  The “Family” of a specified individual means the
individual, such individual’s spouse and former spouses, any other individual
who is related to the specified individual or such individual’s spouse or former
spouse within the third degree of consanguinity, and any other individual who
resides with the specified individual.
 
 
6

--------------------------------------------------------------------------------

 
 
“Representative” means, with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor or other representative of such
Person, including legal counsel, accountants and financial advisors.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Share” means any issued and outstanding share of common stock, no par value, of
the Companies.
 
 “Tax” means (A) any federal, state, local, foreign or other income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code Section
59A), customs duties, capital stock, franchise, profits, withholding, social
security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, general service,
alternative or add-on minimum, estimated or other tax of any kind whatsoever,
however denominated, or computed, and including any interest, penalty, or
addition thereto, whether disputed or not; (B) Liability for the payment of any
amounts of the type described in clause (A) arising as a result of being (or
ceasing to be) a member of any Affiliated Group (or being included (or required
to be included) in any Tax Return relating thereto); and (C) Liability for the
payment of any amounts of the type described in clause (A) or (B) as a
transferee or successor, by Contract or from any express or implied obligation
to indemnify or otherwise assume or succeed to the Liability of any other
Person.
 
“Tax Return” means any return, declaration, report, claim for refund, or
information return or other document or statement relating to Taxes, including
any form, schedule or attachment thereto and any amendment or supplement
thereof.
 
“Trading Day” means any day on which the New York Stock Exchange is open for
trading, whether or not any of the Alpine 4 Stock is actually traded on that
exchange or on that day.
 
“Transactions” means the transactions contemplated by the Transaction Documents.
 
“Transaction Documents” means this Agreement, the Consulting Agreement, the
Note, the Security Agreement, and all other written agreements, documents and
certificates contemplated by any of the foregoing documents.
 
“Transaction Payments” includes, without limitation (i) all of the Sellers’
Transaction Expenses, if any, and (ii) all severance, change in control,
stay-pay, bonus or other similar payments to any current or former employees,
officers, directors or managers of the Companies or any of its Affiliates
arising as a result of the Transactions, together, without duplication, with any
Taxes payable as a result of such payments; except in either case to the extent
such have been paid and fully discharged by the Sellers or the Companies prior
to the Closing.
 
ARTICLE II
 
SALE AND PURCHASE OF SHARES
 
2.1 Sale and Purchase of Shares.  Subject to the terms and conditions of this
Agreement, the Buyer will purchase from the Sellers, and Sellers will sell and
deliver to the Buyer, all of the Shares owned by Sellers, which Shares equal one
hundred percent (100%) of the issued and outstanding Shares of the Companies,
broken out as follows:
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
 
 
Name
Number of shares
of Paragon 
 Fabricators, Inc., and
 percentage of total
 outstanding shares
Number of shares
of Paragon  
Field Services, Inc., and
percentage of total
outstanding shares
     
James Saulsberry
4,900/49%
4,900/49%
H.M. Nipp Sr.
5,100/51%
5,100/51%

.
2.2 Purchase Price.
 
(a) The total consideration for the Shares (the “Purchase Price”) shall be
$5,600,000, which is the sum of the Securities Consideration, the Cash
Consideration, and the Promissory Note Consideration, each as hereinafter
defined.
 
(b) The “Securities Consideration” shall be 500,000 shares of Alpine 4 Class A
Common stock (the “Common Shares”), issued in such amounts as are set forth on
the signature page hereto.
 
(i) With respect to the Class A Common Shares, Buyer shall have the obligation
to redeem the Common Shares on the date (the “Redemption Date”) which is the
next business day following the 24-month anniversary of the Effective Date of
this Agreement, at a per share redemption price (the “Redemption Price”) of
$1.00, unless prior to the Redemption Date, the Sellers shall have exercised
their rights to sell the Common Shares in the open market.
 
(c) The “Cash Consideration” shall be $2,850,000, which shall be allocated to
the Sellers as follows:  $1,425,000 to each Seller, subject to adjustments as
described in Section 6.2, below.
 
(d) The “Promissory Note Consideration,” issued in favor of Sellers only, shall
consist of a secured promissory note, in the original principal amount of
$2,250,000 (the “Note”), in substantially the form set forth in Exhibit B
hereto, secured by a subordinated security interest in the assets of the
Companies (the “Security Agreement”) in substantially the form set forth in
Exhibit C hereto.  Additionally, Buyer shall issue to Sellers 500,000 Series B-3
Preferred shares (the “Guarantee Shares”), which shall be redeemable by the
Buyer through the repayment of the amounts owing under the Note, pursuant to the
terms set forth in the Note, and which shall vest on the Redemption Date
(defined above) if not previously redeemed as set forth below. The Parties agree
that the terms of the Note shall include the following: (i) the Note shall be
secured by a subordinated security interest in the Assets of the Companies; (ii)
the principal shall bear interest at 5%; (iii) the Note will be payable in full
on the 12 month anniversary of the Effective Date of this Agreement.
 
(e) The Common Shares and the Guarantee Shares will bear restrictive legends
that reference  the applicable securities laws as well as this Agreement.
 
(f) At the Closing, subject to the terms and conditions of this Agreement,
 
(i) The Sellers shall transfer all of the Shares of the Companies owned by the
Sellers to the Buyer by delivering to the Buyer the certificates therefor, with
all necessary endorsements and assurances in order to permit immediate
registration of the transfer thereof on the books of the Companies, free and
clear of any Encumbrances (other than restrictions on transfer imposed by
applicable securities Law), accompanied by duly executed stock powers, in form
and substance reasonably satisfactory to the Buyer, and
 
 
8

--------------------------------------------------------------------------------

 
 
(ii) against receipt of the Shares, the Buyer shall issue, deliver, and pay, as
applicable, the Securities Consideration, the Promissory Note Consideration, the
Guarantee Shares, and the Cash Consideration as follows:  (A) an aggregate of
500,000 shares of Alpine 4 Class A Common Stock to Sellers, duly registered in
the name of Sellers (with delivery of the certificate(s) representing the
Securities Consideration to be delivered within 30 days of the Closing); (B) the
Note (as described above); (C) 500,000 shares of Alpine 4 Series B Preferred
Stock as the Guarantee Shares; and (D) Cash Consideration of $2,850,000 shall be
paid to the Sellers, in the amounts set forth in Section 2.2(c) above, by wire
transfers of immediately available funds to bank accounts designated by the
Sellers on the Signature Page hereto.
 
2.3 Closing.  Buyer has had until and through the Closing Date (defined below),
in which to conduct due diligence (the "Due Diligence Period"). Sellers provided
Buyer with all documents and information concerning the Business and the Assets
as Buyer requested, including without limitation all ledgers and financial
statements, income documentation, sales history, sales tax records, client
records, client and prospective client lists, employee salaries and benefits,
and all other pertinent documents, in each case, to the extent requested
throughout the Due Diligence Period by Buyer to objectively evaluate the
Business.  Following such Due Diligence Period, the closing of the Transactions
(the “Closing”) to be performed on the Closing Date will take place remotely via
the exchange of documents and signatures as the Buyer and the Sellers may
mutually determine (the “Closing Date”).  The sale, assignment, transfer and
conveyance to the Buyer of the Shares will be deemed effective as 12:01 a.m. on
the Closing Date.
 
2.4 Non-Compete.  In connection with the purchase of the Shares by the Buyer,
Sellers hereby agrees that during the term of Sellers’ Consulting Agreement (and
any extensions), and for a period of two (2) years from the date of the last
payment made on the Note, Sellers shall not accept employment with or render any
service to, or acquire or own, directly or indirectly, any ownership interest,
any direct competitor of the Companies or create or engage in creating or
conducting a competing business anywhere within the geographic area in which the
Companies conducts Business or provides services during the time of Sellers’
consulting or other business relationship with the Companies. Buyer expressly
acknowledges that Sellers will continue to own and operate a business called
Paragon Industrial Fabricators, LLC which provides broker services and
construction management but not actual fabrication and or field services to the
oil and gas industry.
 
2.5 Tax Withholding. Notwithstanding anything to the contrary in this Article
II, to the extent required by the Code or applicable Law, the Buyer shall be
permitted to deduct and withhold for taxes any required amounts from the
Purchase Price (or any portion thereof), as reasonably determined by the Buyer
.  Any tax amounts so deducted or withheld shall be treated as if paid to the
Party for whom the tax deduction or withholding was required; provided, however,
that the withholding Party shall have properly remitted such tax amounts
withheld to the appropriate authorities.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
 
Each Seller represents and warrants to the Buyer that the following
representations are true and complete as of the Closing Date:
 
3.1 Authority.  Seller has full power, authority and legal capacity to execute
and deliver the Transaction Documents to which Seller is a party and to perform
the Sellers’ obligations thereunder.  This Agreement constitutes the valid and
legally binding obligation of the Seller, enforceable against Sellers in
accordance with the terms of this Agreement.  Upon the execution and delivery by
Seller of each Transaction Document to which Seller is a party, such Transaction
Document will constitute the valid and legally binding obligation of Seller
enforceable against Seller in accordance with the terms of such Transaction
Document.
 
 
9

--------------------------------------------------------------------------------

 
 
3.2 Share Ownership.  Each Seller owns of record and beneficially the number of
Shares set forth next to Seller’s name on the Signature Page hereto, free and
clear of any Encumbrance or restriction on transfer (other than any restriction
under any securities Law).  Neither Seller is a party to any option, warrant,
purchase right, right of first refusal, call, put or other Contract (other than
this Agreement) that could require Seller to sell, transfer or otherwise dispose
of any Shares.  At the Closing, Seller will have duly transferred to the Buyer
all of Seller’s Shares, free and clear of any Encumbrance, and such shares
constitute 100% of the issued and outstanding stock of the Companies.
 
3.3 No Conflicts.  Neither the execution and delivery of this Agreement nor the
performance of the Transactions will, directly or indirectly, with or without
notice or lapse of time:  (a) violate any Law to which Seller, or any of
Seller’s Shares, is subject; (b) violate, conflict with, result in a breach of,
constitute a default under, result in the acceleration of or give any Person the
right to accelerate the maturity or performance of, or to cancel, terminate,
modify or exercise any remedy under, any Contract to which Seller is a party or
by which Seller is bound or to which any of Seller’s Shares is subject or the
performance of which is guaranteed by Seller; or (c) result in the imposition of
any Encumbrance on any of Seller’s Shares.  Seller need not notify, make any
filing with, or obtain any Consent of, any Person in order to perform the
Transactions.
 
3.4 Litigation.  There is no Proceeding pending or, to Seller’s Knowledge,
threatened or anticipated against Seller relating to or affecting the
Transactions.
 
3.5 Brokers’ Fees.  Seller shall be responsible for the payment of fees with the
business brokerage fee charged by Texas Business Brokers with respect to the
Transactions.  Seller has not engaged and is not aware of any other brokers,
finders or agents entitled to any similar fee, commission or related payments
with respect to the Transactions for which the Buyer or the Companies could be
liable.
 
3.6 Securities Law.
 
(a) Seller acknowledges that the offer and sale of the Securities Consideration
is intended to be exempt from registration under the Securities Act and all
applicable state securities Law.
 
(b) Seller:  (i) has been furnished with a copy of Buyer’s SEC filings filed
with the SEC and all reports or documents required to be filed thereafter with
the SEC pursuant to the Securities Exchange Act of 1934, as amended; (ii) has
been provided copies of all other reasonably requested material information
regarding Buyer; and (iii) has been afforded an opportunity to ask questions of,
and receive answers from, management of Buyer in connection with the Securities
Consideration.  Seller has not been furnished with any oral or written
representation in connection with the purchase of the Securities Consideration
by or on behalf of Buyer that Seller has relied on that is not contained in this
Agreement.
 
(c) Seller: (i) is an “accredited investor” as defined in Rule 501 of Regulation
D under the Securities Act; (ii) has obtained, in its judgment, sufficient
information to evaluate the merits and risks of the purchase of the Securities
Consideration; (iii) has sufficient knowledge and experience in financial and
business matters to evaluate the merits and risks associated with such purchase
of the Securities Consideration and to make an informed investment decision with
respect thereto; and (iv) has consulted with its own advisors with respect to
the purchase of the Securities Consideration.  
 
 
10

--------------------------------------------------------------------------------

 
 
(d) The Securities Consideration is being acquired for Seller’s own account for
investment and not for the benefit or account of any other Person and not with a
view to, or in connection with, any resale or distribution thereof unless the
shares of such Securities Consideration are subsequently registered under the
Securities Act and under the applicable securities Law of such states or an
exemption from such registration is otherwise available.  Seller fully
understands and agrees that it may have to bear the economic risk of the
investment in the Securities Consideration for an indefinite period of time
because, among other reasons, such Securities Consideration has not been
registered under the Securities Act or under the securities Law of any states,
and, therefore, the shares of such Securities Consideration are “restricted
securities” and cannot be resold, pledged, assigned or otherwise disposed of
unless they are subsequently registered under the Securities Act and under the
applicable securities Law of such states or an exemption from such registration
is otherwise available.  Seller understands that Buyer is not under any
obligation to register such Securities Consideration on Seller’s behalf or to
assist Seller in complying with any exemption from registration under the
Securities Act or applicable state securities Law, except as set forth in the
Transactional Documents.  Seller understands that unless the shares of such
Securities Consideration are eligible for sale pursuant to Rule 144(d), Buyer
may require, as a condition to registering the transfer of such Securities
Consideration, an opinion of counsel satisfactory to Buyer to the effect that
such transfer does not violate such registration requirements
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
OF THE COMPANIES
 
The Sellers and the Companies, jointly and severally, represent and warrant to
the Buyer as follows:
 
4.1 Organization, Qualification and Corporate Power
 
.  Schedule 4.1 sets forth the Companies’ jurisdiction of incorporation, the
other jurisdictions in which it is qualified to do business, and its directors
and officers.  The Companies is a corporation duly organized, validly existing
and in good standing under the laws of its jurisdiction of incorporation.  The
Companies is duly qualified to do business and is in good standing under the
laws of its jurisdiction of organization and the laws of each jurisdiction where
such qualification is required.  Each of the Companies has full corporate power
and authority to conduct the businesses in which it is engaged, to own and use
the properties and assets that it purports to own or use and to perform its
obligations.  The Companies do not currently maintain, nor has at any time in
the past maintained, employees or assets of any kind in any jurisdiction outside
of the United States, except as set forth on Schedule 4.1. Each of the Companies
has delivered to the Buyer correct and complete copies of the Organizational
Documents of the Companies.  The Companies is not in violation of any of its
Organizational Documents.  The minute books, the stock certificate books and the
stock ledger of the Companies, in each case as delivered or made available to
the Buyer, are correct and complete.  Neither of the Companies has, within the
last five years, (i) used any trade names or assumed names other than the trade
names or assumed names set forth on Schedule 4.1 or (ii) operated any business
other than the Business, except as set forth on Schedule 4.1.
 
4.2 Capitalization.  The entire authorized capital stock of the Companies are as
follows:
 
Company
 
Authorized
   
Outstanding
 
Paragon Fabricators, Inc. Common Stock
    10,000       10,000  
Paragon Fabricators, Inc. Preferred Stock
    0       0  
Paragon Field Services, Inc. Common Stock
    10,000       10,000  
Paragon Field Services, Inc. Preferred Stock
    0       0  

 
 
11

--------------------------------------------------------------------------------

 
 
All such outstanding shares are owned of record and beneficially by the Sellers
as identified in Section 2.1 above, and there are no other owners or holders of
shares of either of the Companies.  All of the outstanding capital stock of the
Companies has been duly authorized and is validly issued, fully paid and
nonassessable.  There are no outstanding securities convertible or exchangeable
into capital stock of either of the Companies or any options, warrants, purchase
rights, subscription rights, preemptive rights, conversion rights, exchange
rights, calls, puts, rights of first refusal or other Contracts that could
require the Companies to issue, sell or otherwise cause to become outstanding or
to acquire, repurchase or redeem capital stock of the Companies.  There are no
outstanding stock appreciation, phantom stock, profit participation or similar
rights with respect to the Companies.  The Companies have not violated any
securities Law in connection with the offer, sale or issuance of any of its
capital stock or other equity or debt securities.  There are no voting trusts,
proxies or other Contracts relating to the voting of the capital stock of the
Companies.  The Companies do not control or own, directly or indirectly, any
equity or profits interests in any Person or have the power, directly or
indirectly, to elect any Persons to the board of directors or comparable
governing body of any other Person.
 
4.3 Authority.  The Companies have full corporate power and authority to execute
and deliver this Agreement and each Transaction Document to which the Companies
is a party, and to perform its obligations hereunder and thereunder.  The
execution, delivery and performance by the Companies of this Agreement and each
Transaction Document to which the Companies is a party have been duly authorized
by the board of directors of the Companies.  This Agreement and each Transaction
Document to which the Companies is a party constitutes the valid and legally
binding obligation of the Companies, enforceable against the Companies in
accordance with the terms thereof.  Upon the execution and delivery by the
Companies of each Transaction Document to which the Companies is a party, such
Transaction Document will constitute the valid and legally binding obligation of
the Companies enforceable against the Companies in accordance with the terms of
such Transaction Document.
 
4.4 No Conflicts.  Neither the execution and delivery of this Agreement nor the
performance of the Transactions will, directly or indirectly, with or without
notice or lapse of time:  (a) violate any Law to which the Companies or any
asset owned or used by the Companies is subject; (b) violate any Permit held by
the Companies or give any Governmental Body the right to terminate, revoke,
suspend or modify any Permit held by the Companies; (c) violate any
Organizational Document of the Companies; (d) violate, conflict with, result in
a breach of, constitute a default under, result in the acceleration of or give
any Person the right to accelerate the maturity or performance of, or to cancel,
terminate, modify or exercise any remedy under, any Material Contract; (e) cause
the Buyer or the Companies to have any Liability for any Tax; or (f) result in
the imposition of any Encumbrance upon any asset owned or used by the
Companies.  The Companies do not need to notify, make any filing with, or obtain
any Consent of any Person in order to perform the Transactions.
 
4.5 Financial Statements.
 
(a) Attached to Schedule 4.5 are the following financial statements
(collectively, the ”Financial Statements”):  (i) unaudited balance sheets of the
Companies as of December 31 for each of the years 2012 to 2014, and statements
of income, changes in stockholders’ equity, and cash flow for each of the fiscal
years then ended; and (ii) an unaudited, consolidated balance sheet (the
“Interim Balance Sheet”) of the Companies as of July 31st 2015, and statements
of income, changes in stockholders’ equity, and cash flow for the 3-month period
then ended.  Except as set forth on Schedule 4.5, the Financial Statements have
been prepared in accordance with [GAAP], applied on a consistent basis
throughout the periods covered thereby, and present fairly the financial
condition of the Companies as of and for their respective dates and periods
covered thereby; provided, however, that the interim financial statements
described in clause (ii) above are subject to normal, recurring year-end
adjustments (which will not be, individually or in the aggregate, materially
adverse) and lack notes (which, if presented, would not differ materially from
the notes accompanying the Balance Sheet).
 
 
12

--------------------------------------------------------------------------------

 
 
(b) The Companies’ books and records maintained in the ordinary course of
business (including all financial records, business records, customer lists, and
records pertaining to products or services delivered to customers) (i) are
complete and correct in all material respects and all transactions to which it
is or has been a party are accurately reflected therein in all material respects
on an accrual basis, (ii) reflect all material discounts, returns and allowances
granted by it with respect to the periods covered thereby, (iii) have been
maintained in accordance with customary and commercially reasonable business
practices in its industry, (iv) form the basis for the Financial Statements with
respect to the Companies and (v) reflect in all material respects the assets,
liabilities, financial position, results of operations and cash flows of it on
an accrual basis.  To the Companies’ Knowledge, all computer-generated reports
and other computer output included in its books and records are complete and
correct in all material respects and were prepared in accordance with
commercially reasonable business practices based upon accurate data.  The
Companies’ management information systems are adequate for the preservation of
relevant information and the preparation of accurate reports.
 
(c) To the Companies’ Knowledge, there are no events of fraud, whether or not
material, that involve management or other employees of the Companies who have a
significant role in the Companies’ financial reporting and/or relate to the
Business.
 
4.6 Absence of Certain Changes.  Except as disclosed on Schedule 4.6, since July
31, 2015 (the “Interim Date”), there has not been any Material Adverse Effect
and no event has occurred or circumstance exists that reasonably could result in
any such Material Adverse Effect.  Since the Interim Date, the Companies have:
 
(a) not sold, leased, transferred or assigned any asset, other than for fair
consideration in the Ordinary Course of Business or made any distributions of
any assets (cash or otherwise) to any of its Affiliates;
 
(b) not sold, leased, transferred or assigned any of its assets, tangible or
intangible, other than the sale or transfer of inventory or immaterial assets
for fair consideration in the Ordinary Course of Business;
 
(c) not experienced any material damage, destruction or loss other than ordinary
wear and tear (whether or not covered by insurance) to its property or assets in
excess of $25,000 in the aggregate;
 
(d) not entered into any Contract (or series of reasonably related Contracts,
each of which materially relates to the underlying transaction as a whole)
involving more than $25,000 or that cannot be terminated without penalty on less
than six months’ notice, with the exception of inventory purchase orders;
 
(e) not accelerated, terminated, modified or cancelled any Contract or Permit
(or series of reasonably related Contracts or Permits) involving more than
$25,000 annually to which the Companies is a party or by which it or its assets
is bound, and the Companies have not received notice that any other party to
such a Contract or Permit (or series of reasonably related Contracts or Permits)
has accelerated, terminated, modified or cancelled the same, other than as set
forth in Paragraph 4.6(o);
 
 
13

--------------------------------------------------------------------------------

 
 
(f) not had an Encumbrance (other than Permitted Encumbrances) imposed upon it
or any of its assets;
 
(g) not (i) made any capital expenditure (or series of related capital
expenditures) either involving more than $25,000, except for certain software
development expenditures, or outside the Ordinary Course of Business (ii) failed
to make any scheduled capital expenditures or investments when due, or
(iii) made any capital investment in, any loan to, or any acquisition of the
securities or assets of, any other Person (or series of related capital
investments, loans or acquisitions) involving more than $25,000;
 
(h) not delayed or postponed the payment of accounts payable and other
Liabilities, accelerated the collection of accounts receivable, in either case
outside the Ordinary Course of Business, or altered any accounting method or
practice;
 
(i) not issued, created, incurred or assumed any Indebtedness (or series of
related Indebtedness) involving more than $25,000 in the aggregate or delayed or
postponed the payment of accounts payable or other Liabilities beyond the
original due date;
 
(j) not canceled, compromised, waived or released any right or claim (or series
of related rights or claims) or any Indebtedness (or series of related
Indebtedness) owed to it, in any case involving more than $25,000;
 
(k) not issued, sold or otherwise disposed of any of its capital stock, or
granted any options, warrants or other rights to acquire (including upon
conversion, exchange or exercise) any of its capital stock or declared, set
aside, made or paid any dividend or distribution with respect to its capital
stock (whether in cash or in kind) or redeemed, purchased or otherwise acquired
any of its capital stock or amended any of its Organizational Documents;
 
(l) not (i) conducted the Business outside the Ordinary Course of Business,
(ii) made any loan to, or entered into any other transaction with, any of its
directors, officers or employees on terms that would not have resulted from an
arms-length transaction, (iii) entered into any employment Contract or modified
the terms of any existing employment Contract, (iv) granted any increase in the
compensation of any of its directors, officers or employees (including, without
limitation, any increase pursuant to any bonus, pension, profit-sharing or other
plan or commitment), or (v) adopted, amended, modified or terminated any
Employee Benefit Plan or other Contract for the benefit of any of its directors,
officers or employees;
 
(m) not made, rescinded or changed any Tax election, changed any Tax accounting
period, adopted or changed any accounting  method, filed any amended Tax Return,
entered into any closing agreement, settled any Tax claim, assessment or
Liability, surrendered any right to claim a refund of Taxes, consented to any
extension or waiver of the limitation period applicable to any Tax claim or
assessment, or taken any other similar action relating to the filing of any Tax
Return or the payment of any Tax;
 
(n) not had any Proceeding commenced nor, to the Companies’ Knowledge,
threatened or anticipated relating to or affecting the Companies, the Business
or any asset owned or used by it;
 
(o) not suffered (i) any loss of any material customer, distribution channel,
sales location or source of supply of raw materials, inventory, utilities or
contract services or the receipt of any notice that such a loss may be pending,
or (ii) any occurrence, event or incident related to the Companies outside of
the Ordinary Course of Business, it being understood that Sellers had previously
disclosed the cancellation of its contract with the Union Tribune prior to July
31st 2015;
 
 
14

--------------------------------------------------------------------------------

 
 
(p) not estimated or recorded any Contract Loss in any single instance of more
than $5,000 or any Contract Losses in the aggregate of more than $20,000;
 
(q) not entered into any capital or operating leases.
 
(r) not obtained or sought to obtain any Permit, other than Permits obtained or
sought in connection with the new building leased pursuant to the office lease
referenced in clause (q) of this Section 4.6; or
 
(s) not agreed or committed to any of the foregoing.
 
4.7 No Undisclosed Liabilities.  The Companies have not incurred any Liability
(and, to the Companies’ Knowledge, no basis exists for any Liability), except
for (a) Liabilities to the extent reflected or reserved against on the Interim
Balance Sheet, (b) current Liabilities incurred in the Ordinary Course of
Business since the Interim Date (none of which results from, arises out of,
relates to, is in the nature of, or was caused by any breach of Contract, breach
of warranty, tort, infringement or violation of Law) and (c) Liabilities that
are not required to be reflected in the Companies’ Financial Statements in
accordance with GAAP and are individually or in the aggregate not greater than
$25,000.
 
4.8 Title to and Sufficiency of Assets.  The Companies have good and marketable
title to, or a valid leasehold interest in, the Assets, free and clear of any
Encumbrances except for Permitted Encumbrances and except for properties and
assets disposed of in the Ordinary Course of Business since the Interim
Date.  The Assets include (a) all tangible and intangible property and assets
necessary for the continued conduct of the Business and the provision of
services therewith as of the Closing in the same manner as conducted prior to
the Closing and in compliance in all material respects with all applicable Laws,
Material Contracts and Permits as of the Closing and (b) all property and assets
necessary to have generated the results of operations for the Business reflected
in the Financial Statements and to perform under the Material Contracts.  The
Companies further represents and warrants that the Companies will retain title
to the Assets, following the Closing, and irrespective of the status of the
consulting agreement between Sellers and the Companies.
 
4.9 Accounts Receivable; Accounts Payable.
 
(a) All Accounts Receivable as of the Closing Date represent or will represent
valid obligations arising from goods or services actually sold by the
Companies in the Ordinary Course of Business.  Unless paid prior to the Closing
Date, to the Companies’ Knowledge, the Accounts Receivable are and will be as of
the Closing Date collectible in accordance with their terms net of the
respective reserves shown on the Balance Sheet, the Interim Balance Sheet and
the accounting records of the Companies as of the Closing Date,
respectively.  The foregoing reserves are calculated consistent with past
practices.  To the Companies’ Knowledge, there is no contest, claim, or right to
set-off, other than warranty work in the Ordinary Course of Business, under any
Contract with any obligor of an Account Receivable relating to the amount or
validity of such Account Receivable.  Schedule 4.10(a) contains a list of all
Accounts Receivable as of the July 31, 2015, which list sets forth the aging of
such Accounts Receivable.
 
(b) All Accounts Payable as of the Closing Date represent or will represent
valid obligations arising from purchases or commitments actually made by the
Companies in the Ordinary Course of Business.  Unless paid prior to the Closing
Date, the Accounts Payable are and will be as of the Closing Date current and
payable in accordance with their terms net of the respective reserves shown on
the Balance Sheet, the Interim Balance Sheet and the accounting records of the
Companies as of the Closing Date, respectively.  There is no contest, claim, or
right to set-off under any Contract with any obligee of an Account Payable
relating to the amount or validity of such Account Payable.  Schedule 4.10(b)
contains a list of all Accounts Payable as of July 31, 2015, which list sets
forth the aging of such Accounts Payable.
 
 
15

--------------------------------------------------------------------------------

 
 
4.10 Relationship with Business Partners, Vendors, Suppliers.  As of the date of
this Agreement, the Companies have maintained positive business relationships
consistent with past practices with its business partners, vendors, suppliers,
and all others (collectively, the “Business Associates”) necessary for the
operation of the Business of the Companies.  Neither the Companies nor the
Sellers is aware of any pending problems, issues, or concerns with the
relationships with any of the Companies’ Business Associates.
 
4.11 Real Property.  The Sellers desire to sell the Real Estate associated with
the business  located at   500 Main St, La Marque TX and the adjacent property
the value of the Real Estate associated with this agreement shall be the amount
of the appraised value of the property and that value shall be assigned within
the full transaction of $5,600,000.00. The Companies do not own or lease any
other real property.  Addendum E lists all of the real property and interests
therein. The Real Property constitutes all interests in real property currently
used in connection with the Business necessary to conduct the Business in the
Ordinary Course of Business.
 
4.12 Contracts.
 
(a) The Companies have provided to Buyer copies of, or access to, the following
Contracts to which the Companies is a party or by which the Companies is bound
or to which any asset of the Companies is subject or under which the
Companies have any rights or the performance of which is guaranteed by the
Companies or under which the Companies is conducting any of the
Business (collectively, with the Leases, Licenses and Insurance Policies,
the “Material Contracts”): (i) each Contract (or series of related Contracts)
that involves delivery or receipt of products or inventory of an amount or value
in excess of $10,000 or that involves expenditures or receipts in excess of
$10,000; (ii) each Contract (or series of related Contracts) that involves
delivery or receipt of services (other than with respect to products or
inventory) of an amount or value in excess of $10,000 or that involves
expenditures or receipts in excess of $10,000; (iii) each lease, rental or
occupancy agreement, license, installment and conditional sale agreement, and
other Contract affecting the ownership of, leasing of, title to, use of, or any
leasehold or other interest in, any real or personal property, including each
Lease and License; (iv) each licensing agreement or other Contract with respect
to intellectual property of any third party, including any agreement with any
current or former employee, consultant or contractor regarding the appropriation
or non-disclosure of any Intellectual Property or intellectual property of any
third party; (v) each collective bargaining agreement and other Contract to or
with any labor union or other employee representative of a group of employees;
(vi) each joint venture, partnership or Contract involving a sharing of profits,
losses, costs or Liabilities with any other Person; (vii) each Contract
containing any covenant that purports to restrict the business activity of the
Companies or limit the freedom of the Companies to engage in any line of
business or to compete with any Person; (viii) each Contract providing for
payments to or by any Person based on sales, purchases or profits, other than
direct payments for goods; (ix) each power of attorney; (x) each Contract
entered into other than in the Ordinary Course of Business that contains or
provides for an express undertaking by the Companies to be responsible for
consequential, incidental or punitive damages; (xi) each Contract (or series of
related Contracts) for capital expenditures in excess of $10,000; (xii) each
written warranty, guaranty or other similar undertaking with respect to
contractual performance other than in the Ordinary Course of Business;
(xiii) each Contract for Indebtedness with an outstanding balance in excess of
$10,000; (xiv) each employment or consulting Contract; (xv) each Contract to
which the Sellers or any Related Person of the Sellers or of the Companies is a
party or otherwise has any rights, obligations or interests; and (xvi) each
Contract not terminable without penalty on less than six months’ notice.
 
 
16

--------------------------------------------------------------------------------

 
 
(b) Each Material Contract, with respect to the Companies, is legal, valid,
binding, enforceable, in full force and effect and will continue to be so on
identical terms as of the Closing Date.  Each Material Contract, with respect to
the other parties to such Material Contract, to the Companies’ Knowledge, is
legal, valid, binding, enforceable, in full force and effect and will continue
to be so on identical terms as of the Closing Date.  To the Companies’
Knowledge, the Companies is not aware of any breach or default, and is not aware
of any event that has occurred that with notice or lapse of time would
constitute a breach or default, or permit termination, modification or
acceleration, under any Material Contract.  To the Companies’ Knowledge and to
the Sellers’ Knowledge, no other party is in breach or default, and no event has
occurred that with notice or lapse of time would constitute a breach or default,
or permit termination, modification or acceleration, under any Material
Contract.  No party to any Material Contract has notified the Companies that it
has repudiated any provision of any Material Contract.
 
(c) There is no Contract to which the Companies is a party and performing work
as a subcontractor for a prime contractor (a “Subcontract”), which incorporates
terms or conditions from the related Contract between the prime contractor and
the other Person party thereto (the “Prime Contract”), where the terms and
conditions incorporated into the Subcontract from the Prime Contract (i) impose
material obligations on the Companies not expressly delineated in the
Subcontract (e.g., cannot incorporate by reference to the Prime Contract) or
(ii) require the Companies to perform in a manner inconsistent with, or above
and beyond, the terms of Material Contracts (which are not Subcontracts)
previously provided to the Buyer.
 
4.13 Intellectual Property.
 
(a) Except as set forth on Schedule 4.14, the Companies are the sole and
exclusive legal and beneficial, and, as to registered Intellectual Property,
record, owner of all right, title and interest in and to the Intellectual
Property, and has, to the Companies’ knowledge, the valid right to use all other
intellectual property of any third party used in or necessary for the conduct of
the Companies’ current business or operations, in each case, free and clear of
Encumbrances other than Permitted Encumbrances. Each item of Intellectual
Property or intellectual property of any third party owned, licensed or used by
the Companies immediately prior to the Closing is set forth on Schedule
4.14.  To the Companies’ Knowledge, each item of Intellectual Property or
intellectual property of any third party owned, licensed or used by the
Companies is valid and enforceable and otherwise fully complies with all Laws
applicable to the enforceability thereof.  Schedule 4.14 identifies each item of
intellectual property of any third party that any Person other than the
Companies owns and that the Companies uses pursuant to license, agreement or
permission (a “License”).  With respect to each item of Intellectual Property or
intellectual property of any third party required to be identified in Schedule
4.14:  (i) such item is not subject to any Order; (ii) no action is pending or,
to the Companies’ Knowledge, is threatened or anticipated that challenges the
legality, validity or enforceability of such item; and (iii) the Companies have
not granted any sublicense or similar right with respect to the License relating
to such item.
 
(b) To the Companies’ Knowledge, the conduct of the Companies’ business as
currently and formerly conducted, and the products, processes and services of
the Companies, have not infringed, misappropriated, diluted or otherwise
violated, and do not and will not infringe, dilute, misappropriate or otherwise
violate the intellectual property or other rights of any Person. To the
Companies’ Knowledge, no Person has infringed, misappropriated, diluted or
otherwise violated, or is currently infringing, misappropriating, diluting or
otherwise violating, any intellectual property of any third party.  The
Companies is not aware of any Proceedings (including any oppositions,
interferences or re-examinations) settled, pending or threatened (including in
the form of offers to obtain a license): (i) alleging any infringement,
misappropriation, dilution or violation of the intellectual property of any
Person by the Companies; (ii) challenging the validity, enforceability,
registrability or ownership of any intellectual property or the Companies’
rights with respect to any intellectual property of any third party; or (iii) by
the Companies or any other Person alleging any infringement, misappropriation,
dilution or violation by any Person of the Intellectual Property.  The Companies
is not subject to any outstanding or prospective Order (including any motion or
petition therefor) that does or would restrict or impair the use of any Company
Intellectual Property.
 
 
17

--------------------------------------------------------------------------------

 
 
(c) The Companies have taken all commercially reasonable actions to maintain and
protect all of the Intellectual Property as of the Closing Date so as not to
adversely affect the validity or enforceability thereof.  The consummation of
the transactions contemplated hereunder will not result in the loss or
impairment of or payment of any additional amounts with respect to, nor require
the consent of any other Person in respect of, the Companies’ right to own, use
or hold for use any Intellectual Property or intellectual property of any third
party as owned, used or held for use in the conduct of the Companies’ business
or operations as currently conducted.
 
4.14 Tax.
 
(a) The Companies have timely filed with the appropriate Governmental Body all
Tax Returns that the Companies was required to have filed.  All Tax Returns
filed by the Companies are true, correct and complete in all material
respects.  All Taxes owed (or required to be remitted) by the Companies (whether
or not shown or required to be shown on any Tax Return) have been timely paid to
the appropriate Governmental Body.
 
(b) To the Companies’ Knowledge, no claim has been made by any Governmental Body
in a jurisdiction where the Companies does not file Tax Returns that the
Companies is or may be subject to the payment, collection or remittance of any
Tax of that jurisdiction or is otherwise subject to taxation by that
jurisdiction.  To the Companies’ Knowledge, there are no Encumbrances on any of
the assets of the Companies that arose in connection with, or otherwise relate
to, any failure (or alleged failure) to pay any Tax.  Schedule 4.15 (i) contains
a list of all states, territories and other jurisdictions (whether domestic or
foreign) in which the Companies have filed a Tax Return at any time during the
six-year period ending on the date hereof, (ii) identifies those Tax Returns
that have been audited, (iii) identifies those Tax Returns that currently are
the subject of audit, (iv) lists all Tax rulings and similar determinations
requested or received by the Companies or Sellers, (v) identifies those Tax
Returns that are due to be filed within 90 days after the date hereof and (vi)
contains a complete and accurate description of all material Tax elections that
were made by or on behalf of the Companies.  The Companies have delivered or
made available to the Buyer true, correct and complete copies of all Tax Returns
filed by, and all examination reports, and statements of deficiencies assessed
against or agreed to by, the Companies during the six-year period ending on the
date hereof.
 
(c) The Companies (i) have never been a member of an Affiliated Group filing a
consolidated federal income tax return (other than a group the common parent of
which was the Companies), (ii) has never been a party to any Tax sharing,
indemnification or allocation agreement, nor does the Companies owe any amount
under any such agreement, (iii) does not have any liability for Taxes of any
person under Treas. Reg. § 1.1502-6 (or any similar provision of state, local or
foreign law, and including any arrangement for group relief within a
jurisdiction or similar arrangement), as a transferee or successor, by contract,
or otherwise, and (iv) has never been a party to any joint venture, partnership
or other agreement or arrangement that could be treated as a partnership for Tax
purposes.
 
 
18

--------------------------------------------------------------------------------

 
 
(d) The Companies have never constituted either a “distributing corporation” or
a “controlled corporation” in a distribution of stock intended to qualify for a
tax-free treatment under Code Section 355.
 
(e) The Companies have withheld or collected, and timely paid to the appropriate
Governmental Body, all Taxes required to have been withheld or collected and
remitted, and complied with all information reporting and back-up withholding
requirements, and has maintained all required records with respect thereto, in
connection with amounts paid or owing to any employee, customer, creditor,
stockholder, independent contractor, or other third party.
 
(f) There is no basis for any Governmental Body to, and neither Sellers nor any
director or officer (or employee responsible for Tax matters) of the Companies
expects any Governmental Body to, assess any additional Taxes for any
period.  There is no dispute or claim concerning any Liability for Taxes paid,
collected or remitted (or to be paid, collected or permitted) by the Companies
either (i) claimed or raised by any Governmental Body in writing or (ii) as to
which any of the Sellers or Company has Knowledge.  The Companies have not
waived any statute or period of limitations with respect to any Tax or agreed,
or been requested by any Governmental Body to agree, to any extension of time
with respect to any Tax.  No extension of time within which to file any Tax
Return of the Companies has been requested, granted or currently is in effect.
 
(g) Since the Interim Date, the Companies have not incurred any Liability for
Taxes outside the ordinary course of business.
 
(h) The Companies have not, directly or indirectly, participated in any
transaction (including, the transactions contemplated by this Agreement) that
would constitute (i) a “reportable transaction” or “listed transaction” as
defined in Treasury Regulation Section 1.6011-4 or (ii) a “tax shelter” as
defined in Code Section 6111 and the Treasury Regulations thereunder.
 
(i) The Companies will not be required to include any item of income in, or
exclude any item of deduction from, Taxable income for any Taxable period (or
portion thereof) ending after the Closing Date, including as a result of: (i) a
“closing agreement” as described in Code Section 7121 (or any corresponding or
similar provision of state, local or foreign Tax law) executed on or prior to
the Closing Date; (ii) change in method of accounting under Code Section 481(c);
(iii) deferred intercompany gain or excess loss account under Treasury
Regulations under Code Section 1502; (iv) installment sale or open transaction
disposition made on or prior to the Closing Date; or (v) prepaid amount received
on or prior to the Closing Date.
 
(j) Schedule 4.15 lists each agreement, contract, plan or other arrangement
(whether or not written and whether or not an Employee Benefit Plan) to which
the Companies is a party that is a “nonqualified deferred compensation plan”
within the meaning of Code Section 409A and the Treasury Regulations
thereunder.  Each such nonqualified deferred compensation plan (i) complies, and
is operated and administered in accordance, with the requirements of Code
Section 409A, the Treasury Regulations thereunder and any other IRS guidance
issued thereunder and (ii) has been operated and administered in good faith
compliance with Code Section 409A from the period beginning on the adoption of
such nonqualified deferred compensation plan.
 
4.15 Legal Compliance.
 
(a) The Companies are, and since January 1, 2012, have been, in compliance in
all material respects with all applicable Laws and Permits.  To the Companies’
Knowledge, no Proceeding is pending, nor since January 1, 2012, has been filed
or commenced, against the Companies alleging any failure to comply with any
applicable Law or Permit.  To the Companies’ Knowledge, no event has occurred or
circumstance exists that (with or without notice or lapse of time) may
constitute or result in a violation by the Companies of any Law or Permit.  The
Companies have not received any notice or other communication from any Person
regarding any actual, alleged or potential violation by the Companies of any Law
or Permit or any cancellation, termination or failure to renew any Permit held
by the Companies.
 
 
19

--------------------------------------------------------------------------------

 
 
(b) Schedule 4.16 contains a complete and accurate list of each Permit held by
the Companies that is material to the Business or that otherwise is material to
the Business or any asset owned or leased by the Companies and states whether
each such Permit is transferable.  Each Permit listed or required to be listed
on Schedule 4.16 is valid and in full force and effect.  Each Permit listed or
required to be listed on Schedule 4.16 is renewable for no more than a nominal
fee and, to the Companies’ Knowledge, there is no reason why such Permit will
not be renewed.  The Permits listed on Schedule 4.16 constitute all of the
Permits necessary to allow the Companies to lawfully conduct and operate the
Business as currently conducted and operated and to own and use its assets as
currently owned and used.
 
4.16 Litigation.  There is no Proceeding pending or, to the Companies’
Knowledge, threatened or anticipated relating to or affecting (a) the
Companies or the Business or any asset owned or used by the Companies or (b) the
Transactions.  To the Companies’ Knowledge, no event has occurred or
circumstance exists that would reasonably be expected to give rise to or serve
as a basis for the commencement of any such Proceeding in which the anticipated
liability exposure would be expected to exceed $10,000.  There is no outstanding
Order to which the Companies or any asset owned or used by it is
subject.  Schedule 4.16 lists all Proceedings pending at any time since January
1, 2012, in which either of the Companies has been named as a defendant (whether
directly, by counterclaim or as a third-party defendant) and all Proceedings
pending at any time since January 1, 2012, in which either of the Companies has
been a plaintiff.  Schedule 4.16 lists all Orders in effect at any time since
January 1, 2012, to which either of the Companies has been subject or any asset
owned or used by the Companies is subject.
 
4.17 Service Warranties.  Each service provided by the Companies has been in
conformity with all applicable contractual commitments and all express and
implied warranties.  The Companies have not had any Liability (and, to the
Companies’ Knowledge, there is no basis for any present or future Proceeding
against the Companies that could give rise to any Liability) for replacement or
repair or other damages in connection therewith.  Schedule 4.17 lists (i) all
Contracts which contain warranties extended beyond 12 months, (ii) all warranty
claims made against the Companies in excess of $10,000 since January 1, 2012 and
(iii) any guaranty, warranty or indemnity provided by the Companies not
consistent with past practice or that could reasonably have a claim in excess of
$10,000.  The Companies have not had any Liability (and there is no basis for
any present or future Proceeding against the Companies that could give rise to
any Liability) arising out of any injury to any individual or property as a
result of any service provided by the Companies.
 
4.18 Environmental.  To the Companies’ Knowledge, the Companies have complied
and is in compliance with all Environmental Laws.  No Permits are required
pursuant to any Environmental Law for the occupation of the facilities or
operation of the business of the Companies.  Neither of the Companies has
received any written or oral notice, report or other information regarding any
actual or alleged violation of any Environmental Law, or any Liabilities or
potential Liabilities, including any investigatory, remedial or corrective
obligations, relating to it or its facilities arising under any Environmental
Law.
 
4.19 Employees.
 
(a) With respect to each current employee and independent contractor of the
Companies, the Companies have provided Buyer with complete access to the
Companies’ records of such employee and independent contractor, including
records reflecting the name, job title, current rate of direct compensation,
date of commencement of employment or engagement, and, as to employees, sick and
vacation leave (both number of days and USD equivalent) that is accrued and
unused. The Companies have provided to Buyer current copies of any employment
agreements with any employees.
 
 
20

--------------------------------------------------------------------------------

 
 
(b) There are no pending, or to the Companies’ Knowledge, threatened,
Proceedings with respect to the Companies under any Laws relating to or arising
out of any employment relationship with its employees.  The Companies are not
subject to any settlement or consent decree with any present or former employee,
labor union or Governmental Body relating to claims of discrimination, wrongful
practices or other claims in respect of employment practices and policies.
 
(c) To the Companies’ knowledge, the Companies are, and since January 1, 2012
have been, in compliance in all material respects with all Laws relating to the
employment of labor, including Laws respecting employment and employment
practices, terms and conditions of employment, wages and hours, payroll
documents, equal opportunity, immigration compliance, occupational health and
safety, termination or discharge, plant closing and mass layoff requirements,
affirmative action, workers’ compensation, disability, unemployment
compensation, whistleblower laws, collective bargaining, the payment of all
applicable Taxes including the full payment of all required social security
contributions and other required withholdings.
 
(d) All employees and former employees of the Companies have been, or will have
been on or before the Closing Date, paid in full for, or the Companies shall
have properly accrued for, all wages, salaries, commissions, bonuses, vacation
pay, severance and termination pay, sick pay, and other compensation for all
services performed by them or that was accrued by them up to the most recent
payroll date prior to Closing, payable in accordance with the obligations of the
Companies under any employment or labor practices and policies, or any
collective bargaining agreement or individual agreement to which the Companies
is a party, or by which the Companies may be bound.
 
(e) To the Companies’ Knowledge, no employee, officer or director of the
Companies is a party to or bound by any agreement that (i) could adversely
affect the performance of his or her duties as an employee, officer or director
other than for the benefit of the Companies, (ii) could adversely affect the
ability of the Companies to conduct its businesses, (iii) restricts or limits in
any way the scope or type of work in which he or she may be engaged other than
for the benefit of the Companies or (iv) requires him or her to transfer, assign
or disclose information concerning his or her work to anyone other than the
Companies.
 
4.20 Employee Benefits.
 
(a) The Companies do not maintain any Company Benefit Plans.
 
(b) Except to the extent required pursuant to Code Section 4980B(f) and the
corresponding provisions of ERISA, no Company Benefit Plan provides retiree
medical or retiree life insurance benefits to any Person, and the Companies is
not contractually or otherwise obligated (whether or not in writing) to provide
any Person with life insurance or medical benefits upon retirement or
termination of employment.
 
4.21 Customers and Suppliers.
 
(a) With respect to each of the three fiscal years most recently completed prior
to the date hereof, Schedule 4.22 lists the five largest (by dollar volume)
customers of the Companies during each such period (showing the dollar volume
for each) (the “Major Customers”).  Except as disclosed in Schedule 4.22, no
event has occurred and no condition or circumstance exists that would reasonably
be expected to materially and adversely affect the relations of the Companies
with any Major Customer or any supplier.  No Major Customer or supplier has
notified the Companies of plans to terminate or materially alter its business
relations with the Business, either as a result of the transactions contemplated
by this Agreement or otherwise, or to enter bankruptcy or liquidate.
 
 
21

--------------------------------------------------------------------------------

 
 
(b) Except to the extent set forth on Schedule 4.22, the Companies is not
currently required to provide any bonding or other financial security
arrangements in any amount in connection with any on-going jobs, projects or
other transactions with any Major Customers or suppliers.
 
4.22 Transactions with Related Persons.  Except as set forth in Schedule 4.23 or
in the financial statements, for the past three years, neither any shareholder,
officer, director or employee of the Companies nor any Related Person of any of
the foregoing has (a) owned any interest in any asset used in the Business,
(b) been involved in any business or transaction with the Companies or
(c) engaged in competition with the Companies.  Except as set forth in Schedule
4.23, neither any shareholder, officer, director or employee of the
Companies nor any Related Person of any of the foregoing (i) is a party to any
Contract with, or has any claim or right against, the Companies or (ii) has any
Indebtedness owing to the Companies.  Except as set forth in Schedule 4.23,
neither of the Companies has had (A) any claim or right against any shareholder,
officer, director or employee of the Companies or any Related Person of any of
the foregoing or (B) any Indebtedness owing to any shareholder, officer,
director or employee of the Companies or any Related Person of any of the
foregoing.
 
4.23 Indebtedness and Guaranties.  Complete and correct copies of all
instruments (including all amendments, supplements, waivers and consents)
relating to any Indebtedness of the Companies have been furnished to the
Buyer.  The Closing Date Debt is listed on Schedule 4.24 and accurately reflects
all amounts necessary to discharge the amounts of Indebtedness outstanding
immediately prior to the Closing.  The Companies is not a guarantor or otherwise
liable for any Liability (including indebtedness) of any other Person.
 
4.24 Capital Expenditures
 
Attached to Schedule 4.25 are the Companies’ budgets for capital expenditures
for its current fiscal year and the following fiscal year.  Except as set forth
on Schedule 4.25, there are no capital expenditures that the Companies currently
plans to make or anticipates will need to be made during its current fiscal year
or the following fiscal year in order to comply with existing Laws or to
continue operating the Business following the Closing in the manner currently
conducted.  The Companies have not foregone or otherwise materially altered any
planned capital expenditure as a result of the Sellers’ decision to enter into
the Transactions or otherwise sell or dispose of the Business.
 
4.25 Insurance.  The Companies have delivered to the Buyer true and complete
copies of each Insurance Policy and each pending application of the
Companies for any insurance policy.  All premiums relating to the Insurance
Policies have been timely paid.  The Companies have been covered during the past
4 years by insurance in scope and amount customary and reasonable for the
businesses in which it has engaged during such period.  The Companies is in
compliance with all premium obligations and to the Companies' Knowledge the
Companies is not in default of any of its obligations relating to insurance
created by Law or any Contract to which the Companies is a party.  The
Companies have delivered or made available to the Buyer copies of loss runs and
outstanding claims as of a recent date with respect to each Insurance Policy.
 
4.26 No Acceleration of Rights and Benefits.  The Companies have not made, nor
are either of the Companies obligated to make, any payment to any Person in
connection with the Transactions or any change of control.  No rights or
benefits of any Person have been (or will be) accelerated, increased or modified
and no Person has the right to receive any payment or remedy (including
rescission or liquidated damages), in each case as a result of a change of
control or the consummation of the Transactions.
 
 
22

--------------------------------------------------------------------------------

 
 
4.27 No Brokers’ Fees.  The Companies do not have any Liability for any fee,
commission or payment to any broker, finder or agent with respect to the
Transactions, except as set forth on Schedule 4.28.  The Sellers shall be
responsible for the payment of any such fee, commission, or payment either prior
to or at the time of Closing.
 
4.28 Disclosure.  No representation or warranty contained in this Article IV and
no statement in any Schedule related thereto contains any untrue statement of
material fact or omits to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  To the Companies' Knowledge, there is no impending change in
the Business or in the Companies’ competitors, relations with employees,
suppliers or customers, or in any Laws affecting the Business, that (a) has not
been disclosed in the Schedules to the representations and warranties in this
Article IV and (b) has resulted in or is reasonably likely to result in any
breach of any representation or warranty or any Material Adverse Effect.  Buyer
acknowledges and agrees that in entering into this Agreement (or any Schedule
related thereto) it has not relied and is not relying on any representations,
warranties, or other statements whatsoever, whether written or oral, by Sellers
or any Person acting on Sellers’ behalf, other than those expressly set forth in
this Agreement (or any Schedule related thereto) and that it will not have any
right or remedy arising out of any representation, warranty or statement not set
forth in this Agreement (or any Schedule related thereto).
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES REGARDING THE BUYER
 
The Buyer represents and warrants to the Sellers as follows:
 
5.1 Organization and Authority.  The Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation.  The Buyer has full corporate power and authority to execute and
deliver the Transaction Documents to which it is a party and to perform its
obligations thereunder.  The execution and delivery by the Buyer of each
Transaction Document to which the Buyer is a party and the performance by the
Buyer of the Transactions have been duly approved by all requisite corporate
action of the Buyer.  This Agreement constitutes the valid and legally binding
obligation of the Buyer, enforceable against the Buyer in accordance with the
terms of this Agreement.  Upon the execution and delivery by the Buyer of each
Transaction Document to which the Buyer is a party, such Transaction Document
will constitute the valid and legally binding obligation of the Buyer,
enforceable against the Buyer in accordance with the terms of such Transaction
Document.
 
5.2 No Conflicts.  Neither the execution and delivery of this Agreement nor the
performance of the Transactions will, directly or indirectly, with or without
notice or lapse of time:  (a) violate any Law to which the Buyer is subject;
(b) violate any Organizational Document of the Buyer; or (c) violate, conflict
with, result in a breach of, constitute a default under, result in the
acceleration of or give any Person the right to accelerate the maturity or
performance of, or to cancel, terminate, modify or exercise any remedy under,
any Contract to which the Buyer is a party or by which the Buyer is bound or the
performance of which is guaranteed by the Buyer.  The Buyer is not required to
notify, make any filing with, or obtain any Consent of any Person in order to
perform the Transactions.
 
5.3 Alpine 4 Stock.  The Securities Consideration will be duly authorized and
validly issued and, upon the issuance of the Securities Consideration as set
forth in Section 2.2(b), will be fully paid, nonassessable and free of any
restrictions, subject to the provisions of the Certificate of
Designation.  Buyer has filed in a timely manner all forms, reports and
documents required to be filed by it with the SEC, all of which have complied as
of their respective filing dates or, if amended or superseded by a subsequent
filing prior to the date hereof, the date of the last such amendment or
superseding filing, in all material respects with all applicable requirements of
the Securities Act and the Exchange Act.  None of the forms, reports or
documents filed by the Buyer with the SEC, including any financial statements or
schedules included or incorporated by reference therein, at the time filed (and,
in the case of a registration statement, as of its effective date) or, if
amended or superseded by a subsequent filing prior to the date hereof, as of the
date of the last such amendment or superseding filing, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  The financial
statements filed in connection with reports and documents required to be filed
by Buyer with the SEC present fairly the financial condition and results of
operations of Buyer and Buyer is not aware of any shortcomings in any forms,
reports or documents filed by the Buyer with the SEC, including any financial
statements or schedules included or incorporated by reference therein.
 
 
23

--------------------------------------------------------------------------------

 
 
5.4 No Undisclosed Liabilities.  The Buyer has not incurred any Liability (and
no basis exists for any Liability), except for (a) Liabilities to the extent
reflected or reserved against on Buyer's last balance sheet filed with the SEC
and publicly available, and (b) current Liabilities incurred in the Ordinary
Course of Business since the Buyer's last financial statements filed with the
SEC and publicly available (none of which results from, arises out of, relates
to, is in the nature of, or was caused by any breach of Contract, breach of
warranty, tort, infringement or violation of Law).
 
5.5 Legal Compliance.  The Buyer is, and since Buyer's last financial statements
filed with the SEC and publicly available has been, in compliance in all
material respects with all applicable Laws and Permits.  No Proceeding is
pending, nor since such time of Buyer's last financial statements filed and
publicly available, has been filed or commenced, against the Buyer alleging any
failure to comply with any applicable Law or Permit.  No event has occurred or
circumstance exists that (with or without notice or lapse of time) may
constitute or result in a violation by the Buyer of any Law or Permit.  The
Buyer has not received any notice or other communication from any Person
regarding any actual, alleged or potential violation by the Buyer of any Law or
Permit or any cancellation, termination or failure to renew any Permit held by
the Buyer.
 
5.6 Litigation.  There is no Proceeding pending or, to the Knowledge of the
Buyer, threatened or anticipated against the Buyer relating to, affecting, or
otherwise delaying, interfering or preventing the Transactions or materially
impacting the Buyer or the Buyer's financial condition or operations.  To the
Buyer's Knowledge, no event has occurred or circumstance exists that would
reasonably be expected to give rise to or serve as a basis for the commencement
of any such Proceeding in which the anticipated liability exposure would be
expected to exceed $100,000.  There is no outstanding Order to which the
Buyer is subject.
 
5.7 Absence of Certain Changes.  Since June 30, 2015, there has not been any
Buyer Material Adverse Effect and no event has occurred or circumstance exists
that reasonably could result in any such Material Adverse Effect.
 
5.8 No Brokers’ or Finders’ Fees.  The Buyer has no Liability for any fee,
commission or payment to any broker, finder or agent with respect to the
Transactions for which the Sellers could be liable. The Buyer has not retained,
employed or used any broker or finder in connection with purchase of the shares
from the Sellers
 
5.9 Investment Intent.  The Buyer is acquiring the Shares purchased hereunder
for its own account and not with a view to distribution of such Shares in
violation of the Securities Act.
 
 
24

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
CLOSING CONDITIONS
 
6.1 Conditions to the Buyer’s Obligations.  The Buyer’s obligation to perform
the Transactions contemplated to be performed on or before the Closing Date is
subject to satisfaction, or written waiver by the Buyer, of each of the
following conditions:
 
(a)  (i)           all of the representations and warranties of the Companies
and the Sellers in this Agreement must have been accurate in all material
respects as of the date hereof and must be accurate in all material respects as
if made on the Closing Date, except in each case to the extent any such
representation or warranty is made as of an earlier specific date, in which case
such representation or warranty must have been and must be accurate in all
respects as of such date, and (ii) the Companies and the Sellers must have
performed and complied with all of their respective covenants and agreements in
this Agreement to be performed prior to or at the Closing.
 
(b) each of the following documents must have been delivered to the Buyer and
dated as of the Closing Date (unless otherwise indicated):
 
(i) Certificates representing all of the Paragon Fabricators, Inc. and Paragon
Field Services, Inc., Inc., shares, free and clear of any Encumbrances,
accompanied by duly executed stock powers, in form and substance reasonably
satisfactory to the Buyer;
 
(ii) The minute books, the stock certificate books and the stock ledger of the
Companies;
 
(iii) The Consulting Agreement, executed by James Saulsberry;
 
(iv) The Security Agreement, executed by the Companies;
 
(v) A certificate of the secretary of the Companies, in form and substance
reasonably satisfactory to the Buyer, certifying that with respect to it
(A) attached thereto are a true, correct and complete copy of (1) its articles
or certificate of incorporation certified as of a recent date by the Secretary
of State of its state of incorporation and its bylaws, (2) to the extent
applicable, resolutions duly adopted by its board of directors and stockholders
authorizing the performance of the Transactions and the execution and delivery
of the Transaction Documents to which it is a party and (3) a certificate of
existence or good standing as of a recent date of it from its state of
incorporation and a certificate of existence or good standing as of a recent
date of it from each state in which the failure to be duly qualified would
constitute a Material Adverse Effect;
 
(vi) a certificate of Sellers’ non-foreign status as set forth in Treasury
Regulation Section 1.1445-2(b); and
 
(vii) such other documents as the Buyer and Sellers reasonably agree are
necessary for the purpose of (A) evidencing the accuracy of Sellers’ and the
Companies’ representations and warranties, (B) evidencing Sellers’ and the
Companies’ performance of, and compliance with, any covenant or agreement
required to be performed or complied with by Sellers and the Companies, or
(C) evidencing the satisfaction of any condition referred to in this Section
6.1.
 
(c) there must not be any Proceeding pending or threatened against the Buyer or
any of its Affiliates that (i) challenges or seeks damages or other relief in
connection with any of the Transactions or (ii) may have the effect of
preventing, delaying, making illegal or interfering with any of the
Transactions;
 
 
25

--------------------------------------------------------------------------------

 
 
(d) the Board of Directors of the Buyer shall have approved the Transactions;
 
(e) each of the Companies and Sellers shall have used commercially reasonable
efforts to preserve intact the Business and their relationships with the
Companies’ employees, customers, agents and all other Persons reasonably related
to the Business in a manner consistent with past practices or in the Ordinary
Course of Business;
 
(f) the performance of the Transactions must not, directly or indirectly, with
or without notice or lapse of time, violate any Law that has been adopted or
issued, or has otherwise become effective, since the date hereof;
 
(g) all Indebtedness owed to the Companies by Sellers or any Related Person of
the Sellers must have been paid in full by such Person;
 
(h) the Working Capital of the Companies at the Closing Date (defined as the
Accounts Receivable as of the Closing Date minus the Accounts Payable (which for
the accounts payable the Buyer and the Sellers agree will not exceed $286,000)
as of the Closing Date) shall be equal to or greater than the Working Capital as
of July 31, 2015, or the Sellers shall pay to the Companies (or deduct from the
Cash Consideration) the difference;
 
(i) the Companies shall have a cash balance of $150,000 at the time of the
closing, and there shall be no other material adverse change to the Companies’
working capital, from what is reflected in the Companies’ unaudited balance
sheet dated July 31, 2015;
 
(j) The aggregate amount of the Accounts Receivable of the Companies shall not
be less than $1,000,000 as of the Closing Date; provided, however, that to the
extent that the aggregate amount of the Accounts Receivable as of the Closing
Date is less than $1,000,000, the Buyer shall have the right to waive such
requirement, and may deduct from the Cash Consideration set forth in Section
2.2(c) above the difference between the aggregate amount of the Accounts
Receivable as of the Closing Date and $1,000,000, with each of the Sellers
receiving a pro rata reduced portion of the Cash Consideration;
 
(k) Sellers and/or the Companies shall have paid off in full the following
liabilities owing as of the Closing Date: (i) any credit card balances owing;
(ii) any sales taxes owing; (iii) all FICA obligations; (iv) all federal
withholding taxes; (v) federal unemployment tax; (vi) Oklahoma Unemployment Tax;
(vii) TWC – Texas Unemployment Tax; (viii) all local taxes relating to the
operations of and owed by the Companies: (ix) the Moody Note Payable (#3510
Field); (x) MNB Loan (#3512 Fab Lift); (xi) Loan #3513 (Gallion Lift/F250); and
(xii) all long-term liabilities relating to the equipment of the Companies; and
 
(l) the Companies or the Sellers shall have filed the tax returns for the
Companies for the year December 31, 2014, and shall have paid all taxes due
prior to closing.
 
6.2 Conditions to the Sellers’ Obligations.  The Sellers’ obligations to perform
the Transactions contemplated to be performed on or before the Closing Date are
subject to satisfaction, or written waiver by the Sellers, of the following
conditions:
 
(a) all of the representations and warranties of the Buyer in this Agreement
must have been accurate in all material respects as of the date hereof and must
be accurate in all material respects as if made on the Closing Date, and
(ii) the Buyer must have performed and complied with all of its covenants and
agreements in this Agreement to be performed prior to or at the Closing.
 
 
26

--------------------------------------------------------------------------------

 
 
(b) each of the following documents must have been delivered to the Sellers:
 
(i) One or more certificates of Alpine 4 Class A Common Stock representing the
Securities Consideration (subject to Section 7.6 below);
 
(ii) The Cash Consideration;
 
(iii) The Note constituting the Promissory Note Consideration;
 
(iv) The Security Agreement;
 
(v) One or more certificates of Alpine 4 Series B Preferred Stock representing
the Guarantee Shares (subject to Section 7.6 below); and
 
(vi) The Consulting Agreement, executed by the Companies, as applicable.
 
(c) the sale of the Shares by the Sellers to the Buyer will not violate any Law
that has been adopted or issued, or has otherwise become effective, since the
date hereof; and
 
(d) Any required documents for exemption for registration of the Securities
Consideration.
 
ARTICLE VII
 
POST-CLOSING COVENANTS
 
The Parties agree as follows with respect to the period following the Closing:
 
7.1 Litigation Support.  If any Party is evaluating, pursuing, contesting or
defending against any Proceeding in connection with (a) any Transaction or
(b) any fact, situation, circumstance, status, condition, activity, practice,
plan, occurrence, event, incident, action, failure to act, or transaction on or
prior to the Closing Date involving the Companies, then upon the request of such
Party each other Party will cooperate with the requesting Party and its counsel
in the evaluation, pursuit, contest or defense, make available its personnel,
and be available for testimony and provide access to its books and records as
may be necessary in connection therewith, except to the extent the other Party
is adversarial to the requesting Party in that Proceeding or any related
Proceeding. The requesting Party will reimburse each other Party for its
out-of-pocket expenses related to such cooperation (unless the requesting Party
is entitled to indemnification therefor under Section 8.1 without regard to
Section 8.4).
 
7.2 Transition.  Sellers will not take any affirmative action that is designed
or intended to have the effect of discouraging any lessor, lessee, employee,
Governmental Body, licensor, licensee, customer, supplier or other business
associate of any the Companies from maintaining the same relationships with the
Companies after the Closing as it maintained prior to the Closing.
 
7.3 Confidentiality.  Until February 28, 2020, Sellers will, and will cause its
Affiliates and Representatives to, maintain the confidentiality of the
Confidential Information at all times, and will not, directly or indirectly, use
any Confidential Information for its own benefit or for the benefit of any other
Person or reveal or disclose any Confidential Information to any Person other
than authorized Representatives of the Buyer and the Companies, except in
connection with this Agreement or with the prior written consent of the
Buyer.  The covenants in this Section 7.3 will not apply to Confidential
Information that (a) is or becomes available to the general public through no
breach of this Agreement by a Sellers or its Affiliates or Representatives or,
to the Knowledge of Sellers, breach by any other Person of a duty of
confidentiality to the Buyer or (b)  Sellers is required to disclose by
applicable Law; provided, however, that Sellers will notify the Buyer in writing
of such required disclosure as much in advance as practicable in the
circumstances and cooperate with the Buyer to limit the scope of such
disclosure.  At any time that the Buyer may request, Sellers will, and will
cause its Affiliates and Representatives to, turn over or return to the Buyer
all Confidential Information in any form (including all copies and reproductions
thereof) in its possession or control.
 
 
27

--------------------------------------------------------------------------------

 
 
7.4 Consulting Agreement.  Sellers expressly understand, acknowledge, and agree
that the entry by James Saulsberry into the Consulting Agreement with the Buyer
and the Companies, and his continued service with the Companies during the term
of the Consulting Agreement, were an integral part of the transaction
contemplated by this Agreement.  As such, Sellers and Buyer agree to work
together to negotiate the terms of the Consulting Agreement, to memorialize
these understandings.
 
7.5 Compliance with Laws.  The Buyer will remain in compliance in all material
respects with all applicable Laws and Permits, including continuing to comply
with all securities laws and the SEC's reporting requirements.
 
7.6 Securities Consideration.  The Parties agree that if they are not delivered
at closing, Buyer shall deliver to Sellers within 30 days of the Closing the
certificate(s) representing the Securities Consideration and the Guarantee
Shares.
 
ARTICLE VIII
 
INDEMNIFICATION
 
8.1 Indemnification by the Sellers. After the Closing and subject to the terms
and conditions of this Article VIII:
 
(a) The Sellers will indemnify and hold harmless the Buyer and the
Companies (collectively, “Buyer Indemnitees”) from, and pay and reimburse each
Buyer Indemnitee for, all Losses directly or indirectly relating to or arising
from: (i) any breach or inaccuracy, or any allegation of any third party that,
if true, would be a breach or inaccuracy, of any representation or warranty made
by the Sellers in Article III; or (ii) any breach of any covenant or agreement,
or any representation or warranty, of the Sellers in this Agreement.
 
(b) The Sellers will indemnify and hold harmless each Buyer Indemnitee from, and
pay and reimburse each Buyer Indemnitee for, all Losses, directly or indirectly,
relating to or arising from: (i) any breach or inaccuracy, or any allegation of
any third party that, if true, would be a breach or inaccuracy, of any
representation or warranty made by the Sellers, or the Companies in this
Agreement (other than in Article III); (ii) any breach of any covenant or
agreement, or any representation or warranty, of the Companies in this
Agreement; (iii) all Liabilities of, or arising from the conduct of, the
Companies existing at the Closing, or arising out of events or circumstances
occurring prior to the Closing which have not been disclosed in writing to the
Buyer prior to Closing; or (iv)  any matter set forth on Schedule 8.1
 
8.2 Indemnification by the Buyer.  After the Closing, subject to the terms and
conditions of this Article VIII, the Buyer will indemnify and hold harmless the
Sellers from, and pay and reimburse the Sellers for, all Losses, directly or
indirectly, relating to or arising from:  (a) any breach or inaccuracy, or any
allegation of any third party that, if true, would be a breach or inaccuracy, of
any representation or warranty made by the Buyer in this Agreement; (b) any
breach of any covenant or agreement of the Buyer in this Agreement; or (c) any
claim by the Buyer Indemnitees or any Person claiming through or on behalf of
the Buyer Indemnitees arising out of or relating to any act or omission by the
Sellers or any other Person in reliance upon instructions from or notices given
by the Buyer or any other Buyer Indemnitees.
 
 
28

--------------------------------------------------------------------------------

 
 
8.3 Survival and Time Limitations.  All representations, warranties, covenants
and agreements of the Buyer, Company and the Sellers in this Agreement or any
other certificate or document delivered pursuant to this Agreement will survive
the Closing. The Sellers will have no Liability with respect to any claim for
any breach or inaccuracy of any representation or warranty in this Agreement or
any other certificate or document delivered pursuant to this Agreement unless
the Buyer notifies the Sellers of such a claim on or before twelve months
following the Closing.
 
8.4 Limitations on Indemnification by the Sellers.  The Sellers will have no
Liability with respect to the matters described in Section 8.1(b)(i) until the
total of all Losses with respect to such matters exceeds $10,000  (the
“Basket”), at which point the Sellers will be obligated to indemnify for only
Losses exceeding the Basket.  This Section 8.4 will not apply to any fraudulent
or intentional breach of any representation or warranty.
 
8.5 Claims Against the Companies.  Following the Closing, Sellers may not
assert, directly or indirectly, and hereby waive, any claim, whether for
indemnification, contribution, subrogation or otherwise, against the
Companies with respect to any act, omission, condition or event occurring or
existing prior to or on the Closing Date or any obligation of the Sellers under
Section 8.1.  Sellers agrees not to make, directly or indirectly, and hereby
waives, any claim for indemnification against the Companies by reason of the
fact that Sellers was a stockholder, director, officer, employee or agent of the
Companies or was serving at the request of the Companies as a partner, trustee,
director, officer, employee or agent of another entity (whether such claim is
for judgments, damages, penalties, fines, costs, amounts paid in settlement,
Losses, expenses or otherwise and whether such claim is pursuant to any Law,
Organizational Document, Contract or otherwise) with respect to any Proceeding
brought by the Buyer or the Companies against the Sellers or any Affiliate
thereof (whether such Proceeding is pursuant to this Agreement or otherwise).
 
8.6 Third-Party Claims.
 
(a) If a third party commences or threatens a Proceeding (a “Third-Party Claim”)
against any Person (the “Indemnified Party”) with respect to any matter that the
Indemnified Party might make a claim for indemnification against any Party (the
“Indemnifying Party”) under this Article VIII, then the Indemnified Party must
notify the Indemnifying Party (or the Sellers, in the case of the Sellers)
thereof in writing of the existence of such Third-Party Claim and must deliver
copies of any documents served on the Indemnified Party with respect to the
Third-Party Claim; provided, however, that any failure to notify the
Indemnifying Party or deliver copies will not relieve the Indemnifying Party
from any obligation hereunder unless (and then solely to the extent) the
Indemnifying Party is materially prejudiced by such failure.
 
(b) Upon receipt of the notice described in Section 8.6(a), the Indemnifying
Party will have the right to defend the Indemnified Party against the
Third-Party Claim with counsel reasonably satisfactory to the Indemnified Party
so long as (i) within ten days after receipt of such notice, the Indemnifying
Party notifies the Indemnified Party in writing that the Indemnifying Party
will, subject to the limitations of Section 8.4, indemnify the Indemnified Party
from and against any Losses the Indemnified Party may incur relating to or
arising out of the Third-Party Claim, (ii) the Indemnifying Party provides the
Indemnified Party with evidence reasonably acceptable to the Indemnified Party
that the Indemnifying Party will have the financial resources to defend against
the Third-Party Claim and fulfill its indemnification obligations hereunder,
(iii) the Indemnifying Party is not a party to the Proceeding or the Indemnified
Party has determined in good faith that there would be no conflict of interest
or other inappropriate matter associated with joint representation, (iv) the
Third-Party Claim does not involve, and is not likely to involve, any claim by
any Governmental Body, (v) the Third-Party Claim involves only money damages and
does not seek an injunction or other equitable relief, (vi) settlement of, or an
adverse judgment with respect to, the Third-Party Claim is not, in the good
faith judgment of the Indemnified Party, likely to establish a precedential
custom or practice adverse to the continuing business interests of the
Indemnified Party, (vii) the Indemnifying Party conducts the defense of the
Third-Party Claim actively and diligently and (viii) the Indemnifying Party
keeps the Indemnified Party apprised of all developments, including settlement
offers, with respect to the Third-Party Claim and permits the Indemnified Party
to participate in the defense of the Third-Party Claim.
 
 
29

--------------------------------------------------------------------------------

 
 
(c) So long as the Indemnifying Party is conducting the defense of the
Third-Party Claim in accordance with Section 8.6(b), (i) the Indemnifying Party
will not be responsible for any attorneys’ fees incurred by the Indemnified
Party regarding the Third-Party Claim (other than attorneys’ fees incurred prior
to the Indemnifying Party’s assumption of the defense pursuant to Section
8.6(b)) and (ii) neither the Indemnified Party nor the Indemnifying Party will
consent to the entry of any judgment or enter into any settlement with respect
to the Third-Party Claim without the prior written consent of the other party,
which consent will not be withheld unreasonably.  If the Indemnified Party
desires to consent to the entry of judgment with respect to or settle a
Third-Party Claim but the Indemnifying Party refuses, then the Indemnifying
Party will be responsible for all Losses with respect to such Third-Party Claim,
without giving effect to the Basket or the Cap.
 
(d) If any condition in Section 8.6(b) is or becomes unsatisfied, (i) the
Indemnified Party may defend against, and consent to the entry of any judgment
or enter into any settlement with respect to, the Third-Party Claim in any
manner it may deem appropriate (and the Indemnified Party need not consult with,
or obtain any consent from, the Indemnifying Party in connection therewith),
(ii) the Indemnifying Party will reimburse the Indemnified Party promptly and
periodically (but no less often than monthly) for the costs of defending against
the Third-Party Claim, including attorneys’ fees and expenses, and (iii) the
Indemnifying Party will remain responsible for any Losses the Indemnified Party
may incur relating to or arising out of the Third-Party Claim to the fullest
extent provided in this Article VIII.
 
8.7 Other Indemnification Matters.  Any claim for indemnification under this
Article VIII must be asserted by providing written notice to the Sellers (or the
Buyer, in the case of a claim by the Sellers) specifying the factual basis of
the claim in reasonable detail to the extent then known by the Person asserting
the claim.  THE INDEMNIFICATION PROVISIONS IN THIS ARTICLE VIII WILL BE
ENFORCEABLE REGARDLESS OF WHETHER ANY PERSON ALLEGES OR PROVES THE SOLE,
CONCURRENT, CONTRIBUTORY OR COMPARATIVE NEGLIGENCE OF THE PERSON SEEKING
INDEMNIFICATION OR ITS AFFILIATES, OR THE SOLE OR CONCURRENT STRICT LIABILITY
IMPOSED ON THE PERSON SEEKING INDEMNIFICATION OR ITS AFFILIATES.  The waiver of
any condition based on the accuracy of any representation or warranty, or on the
performance of or compliance with any covenant or agreement, will not affect the
right to indemnification, payment of damages, or other remedy based on any such
representation, warranty, covenant or agreement.
 
8.8 Exclusive Remedy.  After the Closing, this Article VIII will provide the
exclusive legal remedy for the matters covered by this Article VIII, except for
claims based upon fraud or as contemplated in Section 7.4.  This Article VIII
will not affect any remedy any Party may have under this Agreement prior to the
Closing or upon termination of this Agreement or any equitable remedy available
to any Party.
 
 
30

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
TAX MATTERS
 
The following provisions will govern the allocation of responsibility as between
the Buyer and the Sellers for certain Tax matters following the Closing Date:
 
9.1 Tax Indemnification.
 
(a) The Sellers shall pay and reimburse (to the extent not already paid) and
indemnify the Companies, the Buyer and its Affiliates and hold them harmless
from and against Losses resulting from or attributable to (i) all Taxes (or the
non-payment thereof) of the Companies for all Taxable periods ending on or
before July 31, 2015 (the “Prior Tax Period”), and (ii) any and all Taxes of any
Person imposed on the Companies as a transferee or successor, by Contract or
pursuant to any law, rule, or regulation relating to the Prior Tax Period.  The
indemnification under this Section 9.1 shall be subject to the indemnification
deductible and limit set forth in Section 8.4.  As noted in Section 6.1(j),
Sellers and the Companies are required to file the 2014 tax returns for the
Companies and pay any taxes owing.  The Sellers shall pay the Buyer, or the
Companies at the Buyer’s instruction, for any additional Taxes that are the
responsibility of the Sellers pursuant to this Section 9.1 at least 5 days prior
to payment of such amounts by the Buyer or the Companies.  To the extent it is
commercially and legally reasonable to do so, the Buyer agrees that in
exercising any discretionary powers under this Section 9.1 it will do so in a
manner that does not materially prejudice the Sellers from a tax perspective.
 
(b) Buyer and the Companies agree to pay, reimburse, and indemnify the Sellers
and hold him harmless from and against Losses resulting from or attributable to
all Taxes (or the non-payment thereof) of the Companies for all Taxable periods
commencing on or after January 1, 2015.
 
9.2 Tax Periods Ending on or Before the Closing Date.  The Sellers will cause to
be prepared, by an accounting firm approved by the Buyer, which approval shall
not be unreasonably withheld, all Tax Returns for the Companies for all Tax
periods ending on or prior to the Closing Date that are due after the Closing
Date, and the Sellers will file or cause to be filed all such Tax Returns (as
noted in Section 6.1(j)).  The Sellers will permit the Buyer to review, comment
on and approve, which approval shall not be unreasonably withheld, each such Tax
Return described in the preceding sentence prior to filing.  The Sellers will
pay, reimburse and indemnify the Buyer and the Companies for the Taxes on such
Tax Returns in accordance with Section 9.1(a).
 
9.3 Tax Periods Beginning Before and Ending After the Closing Date.  The Buyer
will prepare and file, or cause to be prepared and filed, any Tax Returns for
the Companies fortax periods beginning before and ending after the Closing
Date.  The Buyer will permit the Sellers to review and comment on each such Tax
Return described in the preceding sentence prior to filing.  The Sellers will
pay, reimburse and indemnify the Buyer and Company for Taxes on such Tax Returns
related to the Pre-Closing Tax Period (determined in accordance with
Section 9.1(b)) in accordance with Section 9.1(a).
 
9.4 Cooperation on Tax Matters.  The Buyer, the Companies and the Sellers will
cooperate fully, as and to the extent reasonably requested by the other Party or
Parties, in connection with the filing and preparation of Tax Returns pursuant
to this Article IX and any Proceeding related thereto.  Such cooperation will
include the retention and (upon any other Party’s request) the provision of
records and information that are reasonably relevant to any such Proceeding and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder.  The Buyer and
the Sellers agree that the Companies will retain all books and records with
respect to Tax matters pertinent to such Company relating to any Taxable period
beginning before the Closing Date until the expiration of the statute or period
of limitations of the respective Taxable periods.
 
 
31

--------------------------------------------------------------------------------

 
 
9.5 Certain Transfer Taxes.  All transfer, documentary, sales, use, stamp,
registration and other such Taxes and fees, including any penalties and interest
thereon (collectively, the “Transfer Taxes”), incurred in connection with this
Agreement or the Transactions will be paid by the Sellers when due, and the
Sellers will, at their own expense, file all necessary Tax Returns and other
documentation with respect to all such Transfer Taxes, and if required by
applicable Law, the Buyer will, and will cause its Affiliates to, join in the
execution of any such Tax Returns and other documentation.
 
ARTICLE X
 
MISCELLANEOUS
 
10.1 No Third-Party Beneficiaries.  This Agreement does not confer any rights or
remedies upon any Person (including any employee of the Companies) other than
the Parties, their respective successors and permitted assigns and, as expressly
set forth in this Agreement, any Indemnified Party.
 
10.2 Entire Agreement.  The Transaction Documents constitute the entire
agreement among the Parties with respect to the subject matter of the
Transaction Documents and supersede all prior agreements (whether written or
oral and whether express or implied) among any Parties to the extent related to
the subject matter of the Transaction Documents (including any letter of intent
or confidentiality agreement).
 
10.3 Successors and Assigns.  This Agreement will be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns.  Sellers may not assign, delegate or otherwise transfer (whether by
operation of law or otherwise) any of Sellers’ rights, interests or obligations
in this Agreement without the prior written approval of the Buyer.  The Buyer
may assign any or all of its rights or interests, or delegate any or all of its
obligations, in this Agreement to (a) any successor to the Buyer, any successor
to the Companies, or any acquirer of a material portion of the businesses or
assets of the Buyer or the Companies, (b) one or more of the Buyer’s Affiliates,
or (c) any lender to the Buyer or the Companies as security for obligations to
such lender.
 
10.4 Counterparts.  This Agreement may be executed by the Parties in multiple
counterparts and shall be effective as of the date set forth above when each
Party shall have executed and delivered a counterpart hereof, whether or not the
same counterpart is executed and delivered by each Party.  When so executed and
delivered, each such counterpart shall be deemed an original and all such
counterparts shall be deemed one and the same document.  Transmission of images
of signed signature pages by facsimile, e-mail or other electronic means shall
have the same effect as the delivery of manually signed documents in person.
 
10.5 Notices.  Any notice pursuant to this Agreement must be in writing and will
be deemed effectively given to another Party on the earliest of the date
(a) three Business Days after such notice is sent by registered U.S. mail,
return receipt requested, (b) one Business Day after receipt of confirmation if
such notice is sent by facsimile, (c) one Business Day after delivery of such
notice into the custody and control of an overnight courier service for next day
delivery, (d) one Business Day after delivery of such notice in person and
(e) such notice is received by that Party; in each case to the appropriate
address below (or to such other address as a Party may designate by notice to
the other Parties):
 
 
32

--------------------------------------------------------------------------------

 
 
If to the Sellers (or to the Companies prior to the Closing):
 
Paragon Fabricators Incorporated
Paragon Field Services, Inc.
500 MAIN ST
LA MARQUE , TX 77568
ATTN: J M Saulsberry, R M Nipp




If to the Buyer:


Alpine 4 Technologies, Ltd
4742 N 24th St Suite 300
Phoenix, AZ 85016
Phone:  855-777-0077 ext 801
Attn:  Kent Wilson, CEO


with a copy (which shall not constitute notice) to:


Kirton McConkie PC
50 E. South Temple, Suite 400
Salt Lake City, Utah 84111
Fax:  (801) 212-2187
Phone:  (801) 328-3600
Attn:  C. Parkinson Lloyd, Esq.


10.6 Jurisdiction; Service of Process.  EACH PARTY (A) CONSENTS TO THE PERSONAL
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN GALVESTON COUNTY, TEXAS
(AND ANY CORRESPONDING APPELLATE COURT) IN ANY PROCEEDING ARISING OUT OF OR
RELATING TO ANY TRANSACTION DOCUMENT (UNLESS OTHERWISE STATED TO THE CONTRARY IN
ANY TRANSACTION DOCUMENT), (B) WAIVES ANY VENUE OR INCONVENIENT FORUM DEFENSE TO
ANY PROCEEDING MAINTAINED IN SUCH COURTS AND (C) EXCEPT AS OTHERWISE PROVIDED IN
THIS AGREEMENT, AGREES NOT TO INITIATE ANY PROCEEDING ARISING OUT OF OR RELATING
TO ANY TRANSACTION DOCUMENT (UNLESS OTHERWISE STATED TO THE CONTRARY IN ANY
TRANSACTION DOCUMENT) IN ANY OTHER COURT OR FORUM. PROCESS IN ANY SUCH
PROCEEDING MAY BE SERVED ON ANY PARTY ANYWHERE IN THE WORLD.
 
10.7 Venue.
 
ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE STATE OF ARIZONA IN EACH CASE LOCATED IN THE
COUNTY OF GALVESTON TEXAS, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF
PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY'S ADDRESS SET
FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
 
33

--------------------------------------------------------------------------------

 
 
10.8 Governing Law.  This Agreement and all other Transaction Documents (unless
otherwise stated therein) will be governed by the laws of the State of Texas
without giving effect to any choice or conflict of law principles of any
jurisdiction.
 
10.9 Amendments and Waivers.  No amendment of any provision of this Agreement
will be valid unless the amendment is in writing and signed by the Buyer and the
Sellers.  No waiver of any provision of this Agreement will be valid unless the
waiver is in writing and signed by the waiving Party.  The failure of a Party at
any time to require performance of any provision of this Agreement will not
affect such Party’s rights at a later time to enforce such provision.  No waiver
by any Party of any breach of this Agreement will be deemed to extend to any
other breach hereunder or affect in any way any rights arising by virtue of any
other breach.
 
10.10 Severability.  Any provision of this Agreement that is determined by any
court of competent jurisdiction to be invalid or unenforceable will not affect
the validity or enforceability of any other provision hereof or the invalid or
unenforceable provision in any other situation or in any other jurisdiction. Any
provision of this Agreement held invalid or unenforceable only in part or degree
will remain in full force and effect to the extent not held invalid or
unenforceable.
 
10.11 Expenses.  The Companies will bear all expenses incurred by the
Companies or any Representative of the Companies in connection with the
Transactions contemplated to be performed before or on the Closing Date and such
expenses will have been paid or accrued by the Companies prior to the Closing
Date.  The Sellers will bear all expenses incurred by the Sellers or any of
their Representatives in connection with the Transactions contemplated to be
performed before or on the Closing Date.  Except as otherwise expressly provided
in this Agreement, the Buyer will bear all expenses incurred by the Buyer or any
of its Representatives in connection with the Transactions contemplated to be
performed on or before the Closing Date.  In the event of termination of this
Agreement, the obligation of each Party to pay its own expenses will be subject
to any rights of such Party arising from a breach of this Agreement by another
Party.
 
10.12 Construction.  The article and section headings in this Agreement are
inserted for convenience only and are not intended to affect the interpretation
of this Agreement.  Any reference in this Agreement to any Article or Section
refers to the corresponding Article or Section of this Agreement.  Any reference
in this Agreement to any Schedule or Exhibit refers to the corresponding
Schedule or Exhibit attached to this Agreement and all such Schedules and
Exhibits are incorporated herein by reference.  The word “including” in this
Agreement means “including without limitation.”  This Agreement will be
construed as if drafted jointly by the Parties and no presumption or burden of
proof will arise favoring or disfavoring any Party by virtue of the authorship
of any provision in this Agreement.  Unless the context requires otherwise, any
reference to any Law will be deemed also to refer to all amendments and
successor provisions thereto and all rules and regulations promulgated
thereunder, in each case as in effect as of the date hereof and the Closing
Date.  All accounting terms not specifically defined in this Agreement will be
construed in accordance with GAAP as in effect on the date hereof (unless
another effective date is specified herein).  The word “or” in this Agreement is
disjunctive but not necessarily exclusive.  All words in this Agreement will be
construed to be of such gender or number as the circumstances
require.  References in this Agreement to time periods in terms of a certain
number of days mean calendar days unless expressly stated herein to be Business
Days.  In interpreting and enforcing this Agreement, each representation and
warranty will be given independent significance of fact and will not be deemed
superseded or modified by any other such representation or warranty.
 
 
34

--------------------------------------------------------------------------------

 
 
10.13 Specific Performance.  Each Party acknowledges that the other Parties
would be damaged irreparably and would have no adequate remedy of law if any
provision of this Agreement is not performed in accordance with its specific
terms or otherwise is breached.  Accordingly, each Party agrees that the other
Parties will be entitled to an injunction to prevent any breach of any provision
of this Agreement and to enforce specifically any provision of this Agreement,
in addition to any other remedy to which they may be entitled and without having
to prove the inadequacy of any other remedy they may have at law or in equity
and without being required to post bond or other security.
 
10.14 Further Assurances.  Each Party agrees to furnish upon request to any
other Party such further information, to execute and deliver to any other Party
such other documents, and to do such other acts and things, all as any other
Party may reasonably request for the purpose of carrying out the intent of the
Transaction Documents.
 
10.15 Public Announcement.  Because the Buyer is a publicly reporting company,
Sellers agrees that upon closing, Buyer shall have the right to make such
announcement, and provide such details about the purchase of the Shares by the
Buyer from the Sellers as Buyer deems appropriate, provided that Buyer show
Sellers such announcement prior to making such.  Sellers further agrees that it
shall not make any other announcement of this Agreement or the transaction
contemplated hereby or by the Transaction Documents without the prior approval
of the Buyer.
 
10.16           Attorneys’ Fees.  The prevailing party(ies) in any litigation,
arbitration, bankruptcy, insolvency or other proceeding (“Proceeding”) relating
to the enforcement or interpretation of this Agreement may recover from the
unsuccessful party(ies) all costs, expenses, and actual attorney's fees
(including expert witness and other consultants' fees and costs) relating to or
arising out of (a) the Proceeding (whether or not the Proceeding proceeds to
judgment), and (b) any post-judgment or post-award proceeding including one to
enforce or collect any judgment or award resulting from the Proceeding.  All
such judgments and awards shall contain a specific provision for the recovery of
all such subsequently incurred costs, expenses, and actual attorney's fees.


 
[Signature page follows.]
 
 
35

--------------------------------------------------------------------------------

 
 
The Parties have executed and delivered this Stock Purchase Agreement as of the
date first written above.
 
“Buyer”:
ALPINE 4 TECHNOLOGIES, LTD




By:           /s/ Kent B.
Wilson                                                                
Name:      Kent B. Wilson
Title:   Chief Executive Officer


“Sellers”:






Prior to the Closing, Saulsberry was the
owner                                        /s/ James Saulsberry 
of record of the following
number                                                                James
Saulsberry
of Shares of the Companies:


4,900 shares of Paragon Fabricators, Inc.


4,900 shares of Paragon Field Services, Inc.






Wire Information for Saulsberry:
Name:
Bank:
Account:                                                                
Routing:                                                                






Prior to the Closing, Mr.
Nipp                                                                /s/ H.M.
Nipp, Sr.                                                                
was the owner of record of the
following                                                             H.M. Nipp
Sr.
number of Shares of the Companies:


5,100 shares of Paragon Fabricators, Inc.


5,100 shares of Paragon Field Services, Inc.




Wire information for Nipp
Name:                                                                           
Bank:                                                                           
Account:                                                                
Routing:                                                                


 
36

--------------------------------------------------------------------------------

 


 “Companies”:
PARAGON FABRICATORS, INC.




By:           /s/ James
Saulsberry                                                      
Name:      James Saulsberry 
Title:           President                                                      


 


By:           /s/ H.M. Nipp,
Sr.                                                      
Name:    H.M. Nipp Sr. 
Title: Chief Executive
Officer                                                                


 


 
PARAGON FIELD SERVICES, INC.
 


 
By:           /s/ James
Saulsberry                                                      
Name:      James Saulsberry 
Title:           President                                                      


 


By:           /s/ H.M. Nipp,
Sr.                                                      
Name:       H.M. Nipp Sr. 
Title:           Secretary                                                      


 
37

--------------------------------------------------------------------------------

 
 
EXHIBIT A


CONSULTING AGREEMENT


 
38

--------------------------------------------------------------------------------

 
 
EXHIBIT B

SECURED PROMISSORY NOTE


 
39

--------------------------------------------------------------------------------

 
 
EXHIBIT C


SECURITY AGREEMENT


 
40

--------------------------------------------------------------------------------

 
 
EXHIBIT D


FORM OF CERTIFICATE OF DESIGNATION


 
41

--------------------------------------------------------------------------------

 
 
EXHIBIT E


REAL ESTATE


 
42

--------------------------------------------------------------------------------

 
 
EXHIBIT F


ASSET LIST
 
43

--------------------------------------------------------------------------------

 
 